UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-88829 Peninsula Gaming, LLC Peninsula Gaming Corp. (Exact name of registrants as specified in their charter) (Exact name of registrants as specified in their charter) Delaware Delaware (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 20-0800583 (I.R.S. Employer Identification No.) 25-1902805 (I.R.S. Employer Identification No.) 301 Bell Street Dubuque, Iowa52001 (563) 690-4975 (Registrant’s telephone number including area code) Securities registered pursuant to Section12 (g)of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filerx Smaller reporting company o Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox All of the common equity interests of Peninsula Gaming, LLC (the “Company”) are held by Peninsula Gaming Partners, LLC. All of the common equity interests of Diamond Jo, LLC, The Old Evangeline Downs, L.L.C., Diamond Jo Worth, LLC, Belle of Orleans, L.L.C., Kansas Star Casino, LLC and Peninsula Gaming Corp. are held by the Company. TABLE OF CONTENTS Page PARTI 3 ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 11 ITEM 1B UNRESOLVED STAFF COMMENTS 22 ITEM 2. PROPERTIES 22 ITEM 3. LEGAL PROCEEDINGS 23 ITEM 4. RESERVED 23 PARTII 24 ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6. SELECTED FINANCIAL DATA 25 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 41 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 41 ITEM 9A. CONTROLS AND PROCEDURES 41 ITEM 9B. OTHER INFORMATION 42 PARTIII 42 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS OF THE REGISTRANT, AND CORPORATE GOVERNANCE 42 ITEM 11. EXECUTIVE COMPENSATION 43 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 50 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 52 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 54 PARTIV 55 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 55 SIGNATURES 62 2 PART I ITEM 1. BUSINESS General Peninsula Gaming, LLC, a Delaware limited liability company (“PGL” or the “Company”), was formed in 2004 and is a holding company with no independent operations whose primary assets are its equity interests in its wholly owned subsidiaries. The Company is a wholly owned subsidiary of Peninsula Gaming Partners, LLC, a Delaware limited liability company (“PGP”).PGL’s wholly owned operating subsidiaries consist of: · Diamond Jo, LLC, a Delaware limited liability company (“DJL”), which owns and operates the Diamond Jo casino in Dubuque, Iowa; · The Old Evangeline Downs, L.L.C., a Louisiana limited liability company (“EVD”), which owns and operates the Evangeline Downs Racetrack and Casino, or “racino”, in St. Landry Parish, Louisiana, and five off-track betting parlors (“OTB”) in Louisiana; · Diamond Jo Worth, LLC, a Delaware limited liability company (“DJW”), which owns and operates the Diamond Jo casino in Worth County, Iowa; · Belle of Orleans, L.L.C., a Louisiana limited liability company (“ABC”), which owns and operates the Amelia Belle casino in Amelia, Louisiana; and · Kansas Star Casino, LLC, a Kansas limited liability company (“KSC”), which was established on December 23, 2010 and was formed to own and operate the Kansas Star Casino, Hotel and Event Center (“Kansas Star”) which is currently under development. In addition, PGL is the parent of wholly owned Peninsula Gaming Corp., a Delaware corporation (“PGC”), which was formed in 2004 and has no assets or operations. As used herein, unless otherwise stated or the context otherwise refers to PGL individually, the terms “we”, “us”, “our” or the “Company” refer to PGL and its subsidiaries. We currently operate four reportable segments: (1)the gaming operations of DJL, consisting of the Diamond Jo casino in Dubuque, Iowa (“Diamond Jo”), (2)the gaming operations of EVD, consisting of the casino, racetrack and OTBs operated by EVD in Louisiana (“Evangeline Downs”), (3) the gaming operations of DJW, consisting of the casino in Worth County, Iowa (“Diamond Jo Worth”), and (4) the gaming operations of ABC, consisting of the Amelia Belle riverboat casino in Amelia, Louisiana (“Amelia Belle”). We do not have any assets or operations located outside of the United States of America.See Note 12 to the consolidated financial statements for financial information about our segments. Our address is 301 Bell Street, Dubuque, Iowa52001 and our telephone number is (563) 690-4975. Our annual report on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K, and amendments to these reports, filed by us with the Securities and Exchange Commission (“SEC”), are available on the SEC’s website at http://www.sec.gov. Business Diamond Jo. On December 10, 2008, DJL opened its new land-based casino to the public.The new Diamond Jo is a two-story, approximately 188,000 square foot facility located in the Port of Dubuque, a waterfront development on the Mississippi River in downtown Dubuque, Iowa and is accessible from each of the major highways in the area.The Diamond Jo includes 979 slot machines and 19 table games. Additional amenities include a 30-lane state of the art bowling center, a 33,000 square foot event center and two banquet rooms.The new facility also features five dining outlets, The Kitchen Buffet, a 184-seat live action buffet, 133-seat Woodfire Grille, the casino’s signature high-end restaurant, 124-seat Mojo’s sports bar, a deli and a snack shop, as well as three full service bars located on or near the casino floor.The Diamond Jo is open 24 hours per day, seven days per week. The Diamond Jo has approximately 815surface parking spaces conveniently available to our patrons, together with valet parking. In addition, the City of Dubuque, Iowa (the “City”) opened a four-story public parking facility in 2008 adjacent to the new casino.The parking facility includes 1,083 parking spaces and offers free parking to the public with direct access to the new casino facility from all four levels of the parking facility. In addition, a third party operates a 193-room hotel directly across the street from the new casino facility. Evangeline Downs. The Evangeline Downs Racetrack and Casino is located in Opelousas, Louisiana. This land-based facility has a southern Louisiana Cajun roadhouse theme on the exterior, with a complimentary regional Acadian atmosphere on the interior. The racino currently includes a casino with 1,424 slot machines, an approximately 23,000 square foot event center which opened in February 2010, parking spaces for approximately 2,345 cars, and several dining options. Our dining venues include a 353-seat Cajun buffet, a 140-seat fine-dining Blackberry’s restaurant, a 60-seat Gumbo bar, a 90-seat Café 24/7 and a 120-seat Mojo’s sports bar with a 37-seat patio. In addition, a raised bar and lounge area known as Zydeco’s occupies the center of our casino floor. In the clubhouse, Silk’s Fine Dining offers a varied menu and the grandstand area contains a concession and bar for our patrons’ convenience. The racino includes a one-mile dirt track, a 7/8 mile turf track, stables for 980 horses, a grandstand and clubhouse seating for 1,295 patrons, and apron and patio space for an additional 3,000 patrons. EVD is open 24 hours per day, seven days per week. 3 In addition, an independent third party operator opened a 117-room hotel adjacent to EVD’s racino in November 2010. The hotelincludes 41 suites, two meeting rooms andan indoor pool. EVD currently operates five OTBs in Louisiana in each of Port Allen, New Iberia,Henderson,Eunice,and St. Martinville. Each of these OTBs offers simulcast pari-mutuel wagering seven days a week and is equipped to serve alcoholic and non-alcoholic beverages and food. The Port Allen OTB is located immediately off Interstate 10, across the Mississippi River from Baton Rouge. The Port Allen facility offers off-track betting, 65 video poker machines, a full-service bar, a cafe and a VIP lounge. EVD’s New Iberia OTB operation offers simulcast pari-mutuel wagering and is equipped to serve alcoholic and non-alcoholic beverages and food. The Henderson OTB, which opened in May2005,seats 60 patrons and features a restaurant and full service bar. In August 2007, we opened our approximately 1,250 square foot expansion and began operating 46 video poker machines in Henderson.The Eunice facility offers off-track betting, 69 video poker machines, a full service bar and private parking for its patrons. In June 2010,the St. Martinville OTB opened which offers pari-mutuel wagering and food and beverage options.In September 2010, EVD began offering video poker at this new OTB and currently has 66 video poker games. Under Louisiana’s racing and off-track betting laws, we have a right of prior approval with respect to any applicant seeking a permit to operate an OTB within a 55-mile radius of our Evangeline Downs racetrack, which effectively gives us the exclusive right, at our option, to operate additional OTBs within such a radius, provided that such OTB is not also within a 55-mile radius of another horse racetrack. Diamond Jo Worth.The Diamond Jo Worth land-based casino opened to the public in April 2006 in Northwood, Iowa which is located in north-central Iowa, near the Minnesota border and approximately 30 miles north of Mason City. Our casino is situated on a 36-acre site approximately an equal distance between Minneapolis, Minnesota and Des Moines, Iowa at the intersection of Interstate 35 and Highway 105. The exterior design of Diamond Jo Worth incorporates a regional gristmill and riverboat theme, with a complementary riverside docking facility atmosphere on the interior. As a result of an approximately 30,000 square foot casino expansion, which opened to the public in April 2007, the Diamond Jo Worth casino currently has 962 slot machines, 22 table games and 7 poker tables in operation, as well as parking spaces for 1,283 vehicles, a 5,200 square foot event center and several dining options, including the Kitchen Buffet, a 190-seat buffet restaurant andour 114-seat Woodfire Grille, the casino's high-end restaurant, which opened in January 2008. Diamond Jo Worth is open 24 hours per day, seven days a week. In November 2006, a 100-room hotel development adjacent to the casino opened which is owned and operated by a third party. Under an agreement between DJW and the third party operator, DJW has the option to purchase the hotel from the third party operator.DJW also operates a convenience store and gas station at the site. Amelia Belle Casino. On October 22, 2009, PGL acquired the Amelia Belle Casino, in Amelia, Louisiana, which is located in south-central Louisiana. The Amelia Belle Casino is a three level riverboat with gaming located on the first two decks and includes 841 slot machines, 17 table games and 3 poker tables. The third deck of the riverboat includes a 153-seat buffet and a banquet room. In the first quarter of 2010, we completed our $7.5 million renovation which includes a remodel of the interior, including new carpet and remodeled restrooms, 260 new slot machines and themes, reconfiguration of the gaming floor, new slot signage, and a new surveillance system in addition to painting of the exterior of the boat. The Amelia Belle Casino has parking spaces for 597 vehicles. Amelia Belle is open seven days per week. Kansas Star Casino. On January 14, 2011, PGP’s contract to serve as Lottery Gaming Facility Manager for the South Central Gaming Zone on behalf of the Kansas Lottery (“Kansas Management Contract”) was approved by the Kansas Racing and Gaming Commission and upon such approval, became effective.In January 2011, the Kansas Management Contract was assigned to KSC.We are currently in the early stages of designing and developing the Kansas Star.The Kansas Star will be built in two phases. The first phase will include 1,500 slot machines, 42 table games, 10 poker tables, 150 hotel rooms, approximately 2,800 parking spaces, a 250-seat buffet, a 140-seat steakhouse, a two outlet food court, and a 177,000 sq. ft. indoor event facility. Construction will begin during the first quarter of 2011. While the first phase is expected to be completed in January 2013, we plan to begin operating 1,310 slots machines and 32 table games by January 2012 from within the event center in the interim. The second phase will include an additional 500 slot machines (thus expanding the total to 2,000 slot machines), an additional 8 table games (bringing the total to 50 table games), development of an equine complex with multiple arenas and barn facilities, a sports bar, 750 additional parking spaces, parking for 80 recreational vehicles, and 150 additional hotel rooms (bringing the total to 300 rooms). The second phase is scheduled for completion by January 2015.We expect the total development cost of the Kansas Star facility to be approximately $295 million. Competition All of our gaming properties face competition from other gaming operations. The decision to visit one of our properties over that of a competitor is influenced by a number of factors including, but not limited to, customer service, slot machine payouts, slot loyalty programs and convenience. In addition, our competitors may offer amenities that our properties may not have. Our competitors may also have less debt than we do, which may allow them to be able to react more quickly than we can to changes in their gaming market and the gaming industry. Diamond Jo. The Diamond Jo’s principal competition is the only other licensed gaming facility in Dubuque, the Mystique Casino (“Mystique”), a pari-mutuel greyhound racing facility. Mystique is located approximately three miles north of the Port of Dubuque and offers some amenities that Diamond Jo does not have, including live and simulcast greyhound racing, and, on a limited basis, simulcast horse racing. As a not-for-profit organization, Mystique has developed strong relationships with the local community and city officials by distributing a percentage of its cash flow, through contributions, to the City and local charities. Mystique’s facility includes 977 slot machines,19 table games and 4 poker tables. Mystique is owned and operated by the Dubuque Racing Association (“DRA”). DJL also faces competition to a lesser extent from casinos in Marquette, Iowa to the north, Davenport and Bettendorf, Iowa to the south and Waterloo, Iowa to the west. 4 Evangeline Downs. EVD's primary market is the area in and around Lafayette, Louisiana.The nearest competitor to Evangeline Downs is a Native American casino located approximately 50 miles to the north of the racino, including several miles off of Interstate 49 in Marksville, Louisiana. Beyond that, patrons in Lafayette need to drive approximately 75 miles to reach riverboat casinos in Baton Rouge and approximately 100 miles to reach riverboat casinos in Lake Charles and a Native American casino in Kinder. Because our competition in Marksville is situated more than 20 miles off the highway, we believe that the ease of highway access for Evangeline Downs provides a competitive advantage.We also face competition from truck stop video poker parlors and OTBs in the areas surrounding Lafayette and Opelousas, Louisiana. Louisiana law currently places limitations on the number and types of gaming facilities that may operate in the state. Currently, there are only four horse racetracks in Louisiana with licenses to conduct live racing. Under the Pari-Mutuel Act, each of the four horse racetracks (including our racino) is permitted to install slot machines at its facilities. The horse racetrack nearest to the racino site that is allowed to have gaming operations is located in Vinton, Louisiana, near Lake Charles, which ismore than100 miles away from the racino. In addition, current Louisiana law permits only 15 riverboat gaming licenses, of which all except one have currently been awarded. Louisiana is currently conducting a process to award the final gaming license for a gaming facility expected to be located in either Lake Charles or near New Orleans, Louisiana. Also, under current Louisiana law, the only non-Native American land-based casino permitted to operate in the state is the land-based casino currently operating in New Orleans,more than100 miles from Lafayette. Native American gaming facilities operate pursuant to compacts with the State of Louisiana. There currently are only four federally-recognized Native American tribes in Louisiana and only three Native American casinos are currently operating in Louisiana, the closest being in Marksville, which is approximately 50 miles from Evangeline Downs. Diamond Jo Worth. Diamond Jo Worth’s primary competition is the Native American gaming operations in Minnesota, the closest being approximately 110 miles from the Diamond Jo Worth casino. In addition, Diamond Jo Worth also faces competition from a casino in Emmetsburg, Iowa, approximately 90 miles from the Diamond Jo Worth casino anda casino in Waterloo, Iowa which islocated approximately 120 miles from the Diamond Jo Worth casino. Amelia Belle Casino. The Amelia Belle Casino faces competition from Cypress Bayou Casino in Charenton, Louisiana approximately 35 miles to the northeast of Amelia, the Belle of Baton Rouge Casino and the Hollywood Casino in Baton Rouge, Louisiana, approximately 70 miles to the northeast of Amelia, Louisiana and from Boomtown Casino in Harvey, Louisiana and Treasure Chest Casino in Kenner, Louisiana, both approximately 70 miles east of Amelia. Additionally, Louisiana's only land-based casino, Harrah's New Orleans, is located approximately 80 miles to the east of Amelia.The nearest horse racetrack that is allowed to have gaming operations is also located in New Orleans, Louisiana.The Amelia Belle also faces competition from truck stop video poker parlors and OTBs in the areas surrounding Amelia, Louisiana. Kansas Star Casino. The Kansas Star will be located approximately 33 miles north of the Kansas/Oklahoma border and, once opened, will face competition from established gaming facilities in Kansas and Oklahoma. In addition to potential expansion of gaming facilities in Oklahoma, the Kansas Star may face additional competition in the Wichita, Kansas metropolitan area. The Wyandotte Nation of Oklahoma has filed an application with the U.S. Department of Interior to have certain land located in Park City, Kansas (in the Wichita metro area) taken into trust by the U.S. Government and to permit gaming. If successful, the Wyandotte Nation would be permitted to open a Class II gaming facility, and upon negotiation of a compact with the State of Kansas would be permitted to open a Class III gaming facility. Employees We maintain a staff of approximately 350 to 375 full-time equivalent employees at the Diamond Jo, a staff of approximately 550 to 610 full-time equivalent employees at Evangeline Downs, a staff of approximately 300 to 325 full-time equivalent employees at the Diamond Jo Worth and a staff of approximately 290 to 315 full-time equivalent employees at the Amelia Belle, depending upon the time of the year. None of our employees are covered by a collective bargaining agreement. We have not experienced any labor problems resulting in a work stoppage, and believe we maintain good relations withouremployees. Regulatory Matters We and our subsidiaries are subject to regulation by the State of Iowa, the State of Louisiana, the State of Kansas and, to a lesser extent, by federal law. We and our subsidiaries are subject to regulations that apply specifically to live racing facilities and the gaming and pari-mutuel industry, in addition to regulations applicable to businesses generally. Our racino is subject to the Pari-Mutuel Act and the Louisiana Horse Racing Act. Laws and regulations applicable to our current racetrack and our racino are administered by the Louisiana State Gaming Control Board and the Louisiana State Racing Commission. Legislative or administrative changes in applicable legal requirements, including legislation to prohibit casino gaming, have been proposed in the past. It is possible that the applicable requirements to operate an Iowa, Louisiana or Kansas gaming facility will become more stringent and burdensome, and that taxes, fees and expenses may increase. It is also possible that the number of authorized gaming licenses in Iowa, Louisiana or Kansas may increase, which would intensify the competition that we face. Our failure to comply with detailed regulatory requirements may be grounds for the suspension or revocation of one or more of our respective licenses which would have a material adverse effect on our respective businesses. 5 Iowa Gaming Regulation Our Diamond Jo and Diamond Jo Worth operations are subject to Chapter 99F of the Iowa Code and the regulations promulgated under that Chapter and the licensing and regulatory control of the Iowa Racing and Gaming Commission. Our license is subject to annual renewal. Under Iowa law, the legal age for gaming is 21, and wagering on a “gambling game” is legal when conducted by a licensee on the gaming floor of an “excursion gambling boat” or a "gambling structure." An “excursion gambling boat” is an excursion boat or moored barge and a "gambling structure" is any man-made stationary structure which does not contain a race track andis approved by the Iowa Racing and Gaming Commission. A “gambling game” is any game of chance authorized by the Iowa Racing and Gaming Commission. The legislation permitting gambling in Iowa authorizes the granting of licenses to “qualified sponsoring organizations.” A “qualified sponsoring organization” is defined as a nonprofit corporation organized under Iowa law, whether or not exempt from federal taxation, or a person or association that can show to the satisfaction of the Iowa Racing and Gaming Commission that the person or association is eligible for exemption from federal income taxation under Sections 501(c)(3), (4), (5), (6), (7), (8), (10)or (19)of the Internal Revenue Code. Such nonprofit corporation may operate the excursion gambling boat or gambling structure itself, or it may enter into an agreement with another operator to operate the boat or structure on its behalf. An operator must be approved and licensed by the Iowa Racing and Gaming Commission. DRA, a not-for-profit corporation organized for the purpose of operating a pari-mutuel greyhound racing facility in Dubuque, Iowa, first received an excursion gambling boat license in 1990 and has served as the “qualified sponsoring organization” of the Diamond Jo since March18, 1993. DRA entered into an operating agreement (the “DRA Operating Agreement”) with Greater Dubuque Riverboat Entertainment Company, the previous owner and operator of the Diamond Jo, authorizing Greater Dubuque Riverboat Entertainment Company to operate excursion gambling boat gaming operations in Dubuque. The Iowa Racing and Gaming Commission approved the DRA Operating Agreement on March18, 1993. The term of the DRA Operating Agreement expires on December31, 2018. We assumed the rights and obligations of Greater Dubuque Riverboat Entertainment Company under the DRA Operating Agreement. During 2005, the DRA Operating Agreement was amended to provide for, among other things, the following: · The DRA is authorized to operate up to 1,500 gaming positions at Mystique. · Extension of the operating agreement through December 31, 2018. · Beginning September 1, 2006, and continuing through November 18, 2008, DRA was contractually obligated to pay to DJL $0.33 for each $1.00 of reduction in DJL’s adjusted gross gaming receipts above a 7% decline from the base period and subject to a maximum 21% decline and certain payment deferral conditions. During 2008, DJL recorded other revenue of approximately $1.6 million related to this portion of the agreement, of which $0.9 million has been recorded as a short-term receivable at December 31, 2009.As of December 31, 2010, there are no outstanding amounts under this portion of the agreement. · DJL paid to DRA the sum of $.50 for each patron admitted on the boat through December 9, 2008. During 2008, these payments approximated $0.3 million. Commencing December 10, 2008, the date DJL moved its operations to its new facility, DJL is required to pay to the DRA 4.5% of DJL’s adjusted gross receipts.These payments approximated $3.1 million, $3.2 million and $0.2 million for the years ended December 31, 2010, 2009 and 2008, respectively. In a separate agreement with the City, we extended our leases for certain real property, including various parking lots around the casino, through December 2018.The current lease calls for lease payments of $500,000 annually. However, under DJL’s operating agreement with the DRA, the DRA is required to reimburse DJL for all lease payments paid to the City as described in this paragraph. The Worth County Development Authority (“WCDA”), a not-for-profit corporation, was organized on July 14, 2003 for the purpose of serving as a qualified sponsoring organization for an excursion gambling boat license to be held in Worth County, Iowa. Pursuant to an operator’s agreement with the WCDA (the “WCDA Operating Agreement”), DJW is entitled to own and operate a gambling facility in Worth County, Iowa. As the “qualified sponsoring organization” for DJW, WCDA receives 5.76% of DJW’s adjusted gross receipts. In 2010, 2009 and 2008, DJW expensed $4.7 million, $4.6 million and $4.5 million, respectively, under this agreement.The WCDA Operating Agreement expires on March 31, 2015, but is subject to automatic three year renewal periods. 6 Under Iowa law, a license to conduct gaming may be issued in a county only if the county electorate has approved the gaming. The electorate of Dubuque County, Iowa, which includes the City of Dubuque, approved gaming on May17, 1994, by referendum, with 80% of the electorate voting in favor of gaming conducted by DJL. The electorate of Worth County, Iowa, approved gaming on June 24, 2003, by referendum, including gaming conducted by DJW, with 75% of the electorate voting in favor. In addition, a referendum must be held every eight years in each of the counties where gambling games are conducted and the proposition to continue to allow gambling games in such counties must be approved by a majority of the county electorate voting on the proposition. Such a referendum took place for DJL and DJW on November2, 2010, with 81% and 86%, respectively, of the electorate voting on the proposition favoring continued gaming in DubuqueCounty and Worth County. The next referendum in both DubuqueCounty and WorthCounty is scheduled for November 2018. Proposals to amend or supplement Iowa’s gaming statutes are frequently introduced in the Iowa state legislature.Recently, Iowa Governor Terry Branstad, in his 2011 budget proposal to the Iowa legislature, suggested a significant increase in the state casino tax rate. Any such tax increase would require legislative approval.In addition, the state legislature sometimes considers proposals to amend or repeal Iowa law and regulations, which could effectively prohibit gaming in gambling structures in the State of Iowa, limit the expansion of existing operations or otherwise affect our operations. Although we do not believe that a prohibition of gaming in Iowa is likely, we can give no assurance that changes in Iowa gaming laws will not occur or that the changes will not have a material adverse effect on our business. Substantially all of DJL’s and DJW’s material transactions are subject to review and approval by the Iowa Racing and Gaming Commission. All contracts or business arrangements, verbal or written, with any related party or in which the term exceeds three years or the total value of the contract exceeds $100,000 are agreements that qualify for submission to and approval by the Iowa Racing and Gaming Commission subject to certain limited exceptions. The agreement must be submitted within 30days of execution and approval must be obtained prior to implementation unless the agreement contains a written clause stating that the agreement is subject to commission approval. Additionally, contracts negotiated between DJL or DJW and a related party must be accompanied by economic and qualitative justification. We must submit detailed financial, operating and other reports to the Iowa Racing and Gaming Commission. We must file weekly gaming reports indicating adjusted gross receipts received from gambling games. Additionally, we must file annual financial statements covering all financial activities related to our operations for each fiscal year. We must also keep detailed records regarding our equity structure and owners. Iowa has a graduated wagering tax on excursion gambling boat gaming equal to 5% of the first one million dollars of adjusted gross receipts, 10% on the next two million dollars of adjusted gross receipts and 22% on adjusted gross receipts of more than three million dollars. In addition, Iowaexcursion gambling boats and gambling structuresshare equally in costs of the Iowa Racing and Gaming Commission and related entities to administer gaming in Iowa. For the fiscal year ending December31, 2010, DJL’s and DJW’s share of such expenses were approximately $0.8 million each. Further, DJL paid to the City a fee equal to $.50 per admission into the casino through June 30, 2009.In June 2009, DJL and the City entered into an agreement in which DJL agreed to pay to the City a flat fee of $500,000 per year in lieu of the $0.50 per admission fee. In accordance with legislation passed in 2004, all excursion gambling boat licensees, including DJL, were assessed an amount based on the licensee’s adjusted gross receipts to be deposited into the Rebuild Iowa Infrastructure Fund. DJL’s total assessment was $2.1 million, which was paid in two equal payments of $1.05 million on May 2005 and May 2006, respectively. DJL recorded the payments as a long term deposit on its consolidated balance sheet. Beginning in July2010, we may offset gaming taxes in an amount equal to 20% of the total assessment in each of the succeeding five fiscal years thereafter. DJL offset its gaming tax payments by $0.4 million in July 2010.At December 31, 2010, $0.4 million of the remaining total is included as a short term asset in prepaid expenses and other assets on the Company’s balance sheet and $1.3 million is included as a long term asset in deposits and other assets on the Company’s balance sheet. DJW was not included in this assessment as it was not licensed at the time of the assessment. In connection with obtaining its gaming license, DJW was required to pay under an executory agreement a license fee of $5.0 million payable in five equal annual installments of $1.0 million.DJW paid the final installment in May2009. If the Iowa Racing and Gaming Commission decides that a gaming law or regulation has been violated, the Iowa Racing and Gaming Commission has the power to assess fines, revoke or suspend licenses or to take any other action as may be reasonable or appropriate to enforce the gaming rulesand regulations. In addition, renewal is subject to, among other things, continued satisfaction of suitability requirements. We are required to notify the Iowa Racing and Gaming Commission as to the identity of, and may be required to submit background information regarding, each director, corporate officer and owner, partner, joint venture, trustee or any other person who has a beneficial interest, direct or indirect, in DJL or DJW. The Iowa Racing and Gaming Commission may also request that we provide them with a list of persons holding beneficial ownership interests in DJL or DJW. For purposes of these rules, “beneficial interest” includes all direct and indirect forms of ownership or control, voting power or investment power held through any contract, lien, lease, partnership, stockholding, syndication, joint venture, understanding, relationship, present or reversionary right, title or interest, or otherwise. The Iowa Racing and Gaming Commission may limit, make conditional, suspend or revoke the license of a licensee in which a director, corporate officer or holder of a beneficial interest is found to be ineligible as a result of want of character, moral fitness, financial responsibility, or professional qualifications or due to failure to meet other criteria employed by the Iowa Racing and Gaming Commission. 7 If any gaming authority, including the Iowa Racing and Gaming Commission, requires any person, including a holder of record or beneficial owner of securities, to be licensed, qualified or found suitable, the person must apply for a license, qualification or finding of suitability within the time period specified by the gaming authority. The person would be required to pay all costs of obtaining the license, qualification or finding of suitability. If a holder of record or beneficial owner of any of the Company’s 8 3⁄8% Senior Secured Notes due 2015 (the “PGL Secured Notes”) and 10 3⁄4% Senior Unsecured Notes due2017 (the “PGL Unsecured Notes” and, together with the PGL Secured Notes, the “PGL Notes”), or any membership interest in PGL, PGP, DJL or DJW is required to be licensed, qualified or found suitable and is not licensed, qualified or found suitable by such gaming authority within the applicable time period, the PGL Notes or membership interests, as the case may be, would be subject to regulatory redemption procedures. The Horse Racing Act and The Pari-Mutuel Act The Horse Racing Act has been in effect since 1968 and is the basis for the current statutory scheme regulating live and off-track betting for horse racing. The Horse Racing Act states, among other things, that certain policies of Louisiana with respect to horse racing are to: (i)encourage the development of the business of horse racing with pari-mutuel wagering on a high plane; (ii)encourage the development of the breeding and ownership of race horses; (iii)regulate the business of horse racing by licensed horse racing tracks in the state and to provide the orderly conduct of racing; (iv)provide financial assistance to encourage the business of racing horses; and (iv)provide a program for the regulation, ownership, possession, licensing, keeping and inoculation of horses. The Pari-Mutuel Act became effective on July9, 1997, and provides for numerous controls and supervision over the operation of slot facilities and requires us to comply with complex and extensive requirements. Failure to adhere to these statutes and regulations will result in serious disciplinary action against us, including monetary fines and suspension or revocation of our licenses. The Pari-Mutuel Act allows only one facility in each of St. Landry Parish, Bossier Parish, Calcasieu Parish and Orleans Parish to be licensed to operate slot machines at a live horse racing facility. EVD is presently the only “eligible facility” in St. Landry Parish under the Pari-Mutuel Act. The Pari-Mutuel Act requires (among other things) that two conditions be met prior to the opening and operation of a slot machine casino at a live-racing venue. First, a parish-wide referendum must approve the operation. In 1997, voters in St. Landry Parish voted to approve the slot machine casino at the racino site. Secondly, the Pari-Mutuel Act requires that an appropriate tax be levied on the slot machine operation. In 2000, an 18.5% license tax was levied upon taxable net slot machine proceeds. Therefore, we believe that both of the conditions required by the Pari-Mutuel Act have been met with respect to the racino at our site in Opelousas within St. Landry Parish. The Pari-Mutuel Act also provides that the “designated gaming space” in any eligible facility cannot exceed 15,000 square feet, that the licensee will not allow underage gaming and that notice of toll-free telephone assistance for compulsive gamblers will be posted at the facility. EVD currently complies with these requirements. The Pari-Mutuel Act requires that licensees supplement horse racing purses and pay certain other fees from slot machine proceeds. The Pari-Mutuel Act also levies taxes on the net slot machine proceeds. Licensees must pay 15% of gross slot machine proceeds to supplement purses at their facilities, pay 2% to the Louisiana Thoroughbred Breeders Association and also pay 1% to the Louisiana Quarter Horse Breeders Association. In addition to these payments, we will pay 18.5% of the net slot machine proceeds (net of the payments described above) as state taxes and 4% as local taxes. The effective rate of total taxes and fees is therefore approximately 36.5% of our adjusted gross slot revenue. Additionally, we also pay the Louisiana State Racing Commission $0.25 each day for each patron who enters the racino on live race days from the hours of 6:00 pm to midnight, enters the racino during non-racing season from the hours of noon to midnight, Thursday through Monday, or enters any one of our OTBs. To remain an “eligible facility” under the Pari-Mutuel Act, each year we must, among other things, have a minimum of 80 live racing days in a consecutive 20-week period. Louisiana State Racing Commission Pari-mutuel betting and the conducting of live horse race meets in Louisiana are strictly regulated by the Louisiana State Racing Commission, which was created pursuant to the Horse Racing Act. The Louisiana Racing Commission is comprised of 10 members. In order to be approved to conduct a live race meet and to operate pari-mutuel wagering (including off-track betting), an applicant must show, among other things: (i)racing experience; (ii)financial qualifications; (iii)moral and financial qualifications of applicant and applicant’s partners, officers and officials; (iv)the expected effect on the breeding and horse industry; and (v)the expected effect on the State’s economy. 8 In 2000, we received from the Louisiana State Racing Commission a license to conduct live race meets and to operate pari-mutuel wagering at our prior facility. The initial term of the license was renewed on April 20, 2007, for 10 years or through April 19, 2017. On December19, 2002, we received approval to transfer our operations under our license from Lafayette Parish to St. Landry Parish upon completion of our new horse racetrack. As a condition to the approval of our racing license, we are required to offer pari-mutuel wagering in the defined casino gaming space at the time we conduct slot machine gaming. Our racino includes monitors and other equipment to facilitate live and simulcast wagering within the casino area in compliance with this condition. The Louisiana State Racing Commission promulgates rules, regulations and conditions for the holding, conducting and operating of all racetracks in the state. Failure to adhere to these regulations may result in substantial fines or the suspension or revocation of our racing license. A revocation or suspension of the racing license would, in turn, result in the revocation or suspension of our gaming license to conduct slot machine operations. Any alteration in the regulation of these activities could have a material adverse effect on our operations. The Louisiana State Gaming Control Board In 1996, Louisiana created the Louisiana Gaming Control Board (the “LGCB”), which was granted all of the regulatory authority, control and jurisdiction to license and monitor gaming facilities in Louisiana, including our racino and the Amelia Belle. To receive a gaming license an applicant and its management must apply to the LGCB and be investigated by the Louisiana State Police Gaming Enforcement Division (the “Division”) prior to licensing. The LGCB and the Division must determine that the applicant is suitable to conduct the gaming operations, including that the applicant (and its owners, officers, directors and key employees) is of good character, honesty and integrity, that its prior activities, reputation and associations pose no threat to the public interest or to the effective regulation of the industry and that the applicant is capable of conducting the operation of the slot machine facility. The LGCB must also determine that the applicant has adequate financing from a source suitable and acceptable to the LGCB. The applicant for a gaming license, its directors, officers, key personnel, partners, and persons holding a 5% or greater equity or economic interest in the applicant will be required to be found suitable by the LGCB. To receive a license the applicant must file an extensive application with the LGCB, disclosing personal, financial, criminal, business and other information. The applicant is required to pay all costs of investigation. An application for a finding of suitability of a person may be denied for any cause deemed reasonable by the LGCB. Any other person who is found to have a material relationship to or a material involvement with a gaming company also may be required to be investigated in order to be found suitable or be licensed as a business associate of an applicant. Key employees, controlling persons or others who exercise significant influence upon the management or affairs of a gaming company may be deemed to have such a relationship or involvement. If the LGCB were to find a director, officer or key employee of an applicant unsuitable for licensing purposes or unsuitable to continue having a relationship with an applicant, the applicant would have to dismiss and sever all relationships with such person. The applicant would have similar obligations with regard to any person who refuses to file appropriate applications. Each gaming employee must obtain a gaming employee permit which may be revoked upon the occurrence of certain specified events. An applicant must also demonstrate that the proposed gaming operation has adequate financial resources generated from suitable sources and adequate procedures to comply with the operating controls and requirements imposed by the laws and regulations in the State of Louisiana. Additionally, the applicant must submit plans and specifications of the gaming premises specifying the layout and design of the gaming space. Proof of tax compliance, both state and federal, is also required. This submission is followed by a thorough investigation by the regulatory authorities of the applicant, its business probity, the premises and other matters. An application for any gaming license, approval or finding of suitability may be denied for any cause that the regulatory authorities deem reasonable. We received our gaming license to operate slot machines at our racino from the LGCB on January21, 2003, and it was renewed on December 11, 2007.The license is for 5 years and must be renewed 60 days before January 21, 2013.The LGCB retains absolute discretion over the right to renew our license. EVD’s gaming license authorizes the use of 15,000 square feet of designated gaming space. EVD submitted for approval its current layout for the casino, which incorporates 1,424 slot machines, which was approved October 21, 2008. If EVD wants to change the type and/or design of its slot machines, it must once again seek and obtain approval of both the Division and the LGCB. Once any new machines are installed, they must be inspected by regulators and tested prior to the approval of their operation. The moving of the machines within the approved gaming area also requires the approval of the Division with oversight of the LGCB. To maintain our gaming license, each year we must remain an “eligible facility” under the Pari-Mutuel Act. This means that we must, among other things, have a minimum of 80 live racing days in a consecutive 20-week period each year of live horse race meetings at the new horse racetrack and must be a licensed racing association. 9 Although we have obtained our license to conduct slot machine operations, we continue to be subject to ongoing monitoring and compliance requirements by the LGCB and the Division. We have obtained from the LGCB a video draw poker establishment license and owner device license. The video draw poker establishment license allows us to operate video draw poker devices at our approved OTB locations but not the racino, and the owner device license allows us to own those machines. We received permission to acquire ABC from the LGCB in October 2009.The LGCB granted a five year renewal of our ABC gaming license on February 23, 2010. ABC’s gaming license authorizes the use of 30,000 square feet of designated gaming space which currently includes 841 slot machines, 17 table games and 3 poker tables.If ABC wants to change the configuration of its gaming space, it must once again seek and obtain approval of both the Division and the LGCB.Although we have obtained our license to conduct gaming operations, we continue to be subject to ongoing monitoring and compliance requirements by the LGCB and the Division. Regulations require us to comply with rigorous accounting and operating procedures, including the submission of detailed financial and operating reports. Our accounting records must include accurate, complete and permanent records of all transactions pertaining to revenue. Detailed ownership records must be kept on site available for inspection. All records must be retained for a period of five years. Audited financial statements are required to be submitted to the Division. Internal controls have been approved and in place beginning the first day of operation. These controls include handling of cash, tips and gratuities, slot operations, and count room procedures and management information systems. Each licensed facility is required by the LGCB to maintain cash or cash equivalent amounts on site sufficient to protect patrons against defaults in gaming debts owed by the licensee. In addition, licensees are subject to currency transaction reporting regulations. We must also strictly comply with mandated operating procedures and supply detailed reports disclosing such compliance. Regulation of a casino’s methods of operations is extensive and will include substantially all aspects of our casino operation. Operating procedures that are subject to regulation include slot machine maintenance and operation, cash management and cash procedures, cage procedures, drop procedures, regulation of weapons in the casino, parking, access to the premises and records by regulators, gaming credit and advertising, surveillance and security standards, safeguards against underage gambling, compulsive gambling programs, physical layout and progressive jackpots. The LGCB retains the power to suspend, revoke, condition, limit or restrict our license to conduct slot machine operations as a sanction for violating licensing terms or for any cause they deem reasonable. In addition, monetary fines for violations may be levied against us, and our gaming operation revenues may be forfeited to the state under certain circumstances. Initial enforcement actions against a licensee are brought by the Division and are heard before an administrative law judge to whom the LGCB has delegated decision making power. Either party may appeal the ruling of the administrative law judge before the full LGCB. Either party may further appeal the ruling of the LGCB in state court. The laws, regulations and procedures pertaining to gaming are subject to the interpretation of the regulatory authorities and may be amended. Any changes in such laws or regulations, or their current interpretations, could have a material adverse effect on our business, financial condition, results of operations and ability to meet our payment obligations under the PGL Notes and our other indebtedness. The LGCB has broad regulatory power over securities issuances and incurrence of indebtedness by gaming facilities. Substantially all loans, leases, private sales of securities, extensions of credit, refinancing and similar financing transactions entered into by a licensee must be approved by the LGCB. Pursuant to a letter dated August 3, 2009, the LGCB exempted the offering of the PGL Notes from any requirement for prior approval by the LGCB. However, at any time, any holder of the PGL Notes may be called before the LGCB to undergo a suitability investigation in the event the LGCB determines that such holder exercises a material influence over us or our operations. At any time theLGCB may investigate and require the finding of suitability of any shareholder or beneficial shareholder (and if the shareholder is a corporate or partnership entity, then the shareholders or partners of the entity), officer, partner, member, manager or director of a licensee if theLGCB believes such holder exercises a material influence over the licensee. Furthermore, all holders of more than a 5% interest in the licensee, or proposed purchasers of more than a 5% interest are automatically investigated and are required to submit to suitability requirements of the LGCB. Any sale or transfer of more than a 5% interest in any gaming licensee is subject to the approval of the LGCB. If the LGCB finds that any security holder or proposed security holder, including a holder of the PGL Notes, is not qualified pursuant to existing laws, rulesand regulations, and if as a result it determines that the licensee is no longer qualified to continue as a licensee, it can propose action necessary to protect the public interest, including the suspension or revocation of a license or permit. It may also issue, under penalty of revocation of license, a condition of disqualification naming the person and declaring that such person may not (a)receive dividends or interest on securities of the licensee, (b)exercise any right conferred by securities of the licensee, (c)receive remuneration or any other economic benefit from the licensee or (d)continue in an ownership or economic interest in the licensee or remain as a director, partner, officer, or manager of the licensee. A security issued by a licensee must generally disclose these restrictions. 10 Kansas Gaming Regulation The state gaming regulations in Kansas provide for four designated gaming zones, with a single state sanctioned casino to be located in each such zone. Instead of issuing gaming licenses, Kansas regulations authorize a gaming operation through the execution of a management contract between the State of Kansas and the commercial gaming operator. Like a license, the management contract confers the exclusive right to operate the lottery gaming business in the designated gaming zone for a period of 15 years, which may be renewed by the Kansas Lottery Commission. The management contract gives the gaming operator the right to own and develop all of the assets of the casino and related amenities (except for lottery games, including slot machines and table games) and manage the operation of the games on behalf of the State. Subject to the approval of the Executive Director of the Kansas Lottery, the gaming operator purchases the games on behalf of the State and transfers title to the State of Kansas for the duration of the contract. If this management agreement were to eventually expire, title to these games would be transferred to the gaming operator if legally permitted, or the games would be sold and the State of Kansas would convey the residual value of such games to the gaming operator. The State of Kansas retains the discretion to renew or renegotiate the management contract at the expiration of the initial 15 year term. On January 14, 2011, we received final approval by the State of Kansas to develop, construct and operate a casino in the South Central Gaming Zone.Pursuant to the terms of the Kansas Management Contract, the State will retain 27-31% of gross gaming revenue, based on a tiered revenue structure, and we will receive the balance of gross gaming revenue and retain all non-gaming revenue. As a Lottery Gaming Facility Manager, we are subject to regulation by both the Kansas Lottery Commission and the Kansas Racing and Gaming Commission (“KRGC”).These regulations require us to comply with strict operating, accounting and audit procedures.Additionally, pursuant to the Kansas Management Contract, the Executive Director of the Kansas Lottery has approval rights over certain operational areas such as advertising, promotions and marketing materials as well as the purchase, lease, sale or transfer or Lottery Facility Games. Pursuant to the Expanded Lottery Gaming Act, officers, directors, key employees and persons owning directly or indirectly 0.5% or greater interest in a lottery gaming facility manager are required to be certified by the KRGC.Such certification requires the person to submit to a background investigation and includes compliance with such security, fitness and background investigations and standards as the executive director of the KRGC deems necessary to determine whether such person’s reputation, habits or associations pose a threat to the public interest of the state or to the reputation of or effective regulation and control of the lottery gaming facility or racetrack gaming facility. Other Regulations Our businesses are subject to various federal, state and local laws and regulations in addition to gaming regulations. These laws and regulations include, but are not limited to, restrictions and conditions concerning alcoholic beverages, environmental matters, employees, currency transactions, taxation, zoning and building codes, and marketing and advertising. Such laws and regulations could change or could be interpreted differently in the future, or new laws and regulations could be enacted. Material changes, new laws or regulations, or material differences in interpretations by courts or governmental authorities could adversely affect our operating results. ITEM 1A.RISK FACTORS Risk Factors Relating to Our Business Our future operating performance could be adversely affected by disruptions in operations and reduced patronage of our properties as a result of poor economic conditions, severe weather and other factors. Our future operating performance could be adversely affected by disruptions and reduced patronage of our properties as a result of poor economic conditions, severe weather and other factors. The impact of these factors will be more significant to us than it would be to a more diversified gaming company. Any or all of our properties could be completely or partially closed due to, among other things, severe weather, casualty, mechanical failure, including the failure of our slot machines, physical damage or extended or extraordinary maintenance or inspection. For example, Hurricane Gustav forced the closure of Evangeline Downs for five days in 2008 and, prior to our acquiring ABC, Hurricane Katrina caused the shut down of the Amelia Belle Casino from August 2005 to May 2007. Severe or inclement weather may also cause the closure of, or limit the travel on, highways which provide access to our properties and could reduce the number of people visiting these facilities. In addition, to maintain our gaming license for our racino, we must have a minimum of 80 live racing days in a consecutive 20-week period each year of live horse race meetings at the racetrack, and poor weather conditions may make it difficult for us to comply with this requirement. Although we maintain insurance policies, insurance proceeds may not adequately compensate us for all economic consequences of any such event. We are also vulnerable to any adverse changes in general political, financial and economic conditions (including as a result of international conflict) and any negative economic, competitive, demographic or other conditions affecting the States of Iowa, Kansas and Louisiana, the cities in which we operate (or will begin operating) and the surrounding areas from which we expect to attract patrons. If the economy of any of these areas suffers a downturn or if any of these areas’ larger employers lay off workers, we may be adversely affected by the decline in disposable income of affected consumers. In addition, the current recession or further downturn in the general economy, or in a region constituting a significant source of customers for our properties, including the oil and gas industry in Louisiana, could have a negative impact on our operations. Any of the foregoing factors could limit or result in a decrease in the number of patrons at any of our properties or a decrease in the amount that patrons are willing to wager. 11 We have had a net loss in recent years and may experience net losses in the future. We had net losses for the years ended December31, 2009 of $13.4 million (including $22.5 million related to a loss on early retirement of debt) and December31, 2007 of $5.2 million. As we continue to execute our business strategy, we may experience net losses in the future, which could have an adverse affect on our business, prospects, financial condition, results of operations and cash flows. If we fail to meet the minimum live racing day requirements, our gaming license with respect to the racino will be canceled and all slot machine gaming at the racino must cease. Louisiana gaming regulations and our gaming license for the Evangeline Downs require that we, among other things, have a minimum of 80 live racing days in a consecutive 20-week period each year of live horse race meetings at the horse racetrack. Live racing days typically vary in number from year to year and are based on a number of factors, many of which are beyond our control, including the number of suitable race horses and the occurrence of severe weather. If we fail to have the minimum number of live racing days, our gaming license with respect to the racino may be canceled, and the casino will be required to cease operations. Any cessation of our operation would have amaterial adverse affect on our business, prospects, financial condition, results of operations and cash flows. Increased competition may have a material adverse effect on our business, financial condition and results of our existing operations. The gaming industry is intensely competitive. If our existing competitors expand and/or upgrade their facilities or operate more efficiently than we do, new gaming firms enter the markets in which we operate or our competitors offer amenities that our casinos do not have, we could lose market share in our existing gaming markets or such markets could become saturated and new opportunities for expanding our business could become limited. As a result, increased competition could have a material adverse effect on our business, financial condition, results of operations and cash flows. In Dubuque, Iowa, we face competition primarily from Mystique, a pari-mutuel greyhound racing facility. The Mystique is owned and operated by the Dubuque Racing Association (the “DRA”). Besides Mystique, we also currently face limited competition from other gaming facilities located approximately 60 to 120 miles from our operations in Dubuque. Our primary competition at the Diamond Jo Worth casino is from the Native American gaming operations in Minnesota, the closest being approximately 110 miles from the Diamond Jo Worth casino. In addition, a casino in Emmetsburg, Iowa, located approximately 90 miles from Diamond Jo Worth casino, commenced operations in June 2006. In Louisiana, we face competition from several casinos and pari-mutuel gaming facilities located 50 to 100 miles from our racino, including Native American casinos in Charenton, Kinder and Marksville, Louisiana, and riverboat casinos in Baton Rouge and Lake Charles, Louisiana. The nearest horse racetrack to our racino that is allowed to have gaming operations is located in Vinton, Louisiana. We also face competition from truck stop video poker parlors and OTBs in the areas surrounding Lafayette and Opelousas, Louisiana. The Amelia Belle Casino faces competition from Cypress Bayou Casino in Charenton, Louisiana (approximately 35 miles to the northeast), the Belle of Baton Rouge Casino and the Hollywood Casino in Baton Rouge, Louisiana (approximately 70 miles to the northeast) and from Boomtown Casino in Harvey, Louisiana and Treasure Chest Casino in Kenner, Louisiana (both approximately 70 miles east). Additionally, Louisiana’s only land-based casino, Harrah’s New Orleans, is located approximately 80 miles to the east of Amelia.The nearest horse racetrack that is allowed to have gaming operations is also located in New Orleans, Louisiana.The Amelia Belle Casino also faces competition from truck stop video poker parlors and OTBs in the areas surrounding Amelia, Louisiana. See “Business – Competition” for more information about competition. We could also face additional competition if Louisiana, Iowa or Kansas or any of the states bordering Iowa, Louisiana or Kansas (i)adopts laws authorizing new or additional gaming or (ii)grants new licenses to licensees located in and around the markets in which we operate. Louisiana is currently conducting a process to award an additional gaming license for a gaming facility expected to be located in either Lake Charles or New Orleans, Louisiana. We do not anticipate that this new license, if granted, would have a material impact on our properties. We also compete to some extent with other forms of gaming on both a local and national level, including state-sponsored lotteries, charitable gaming, on- and off-track wagering, Internet gaming, and other forms of entertainment, including motion pictures, sporting events and other recreational activities. It is possible that these secondary competitors could reduce the number of visitors to our facilities or the amount they are willing to wager, which could have a material adverse effect on our ability to generate revenue or maintain our profitability and cash flows. 12 Increased competition may require us to make substantial capital expenditures to maintain and enhance the competitive positions of our properties, including updating slot machines to reflect changing technology, refurbishing rooms and public service areas periodically, replacing obsolete equipment on an ongoing basis and making other expenditures to increase the attractiveness and add to the appeal of our facilities. Because we are highly leveraged, after satisfying our obligations under our outstanding indebtedness, there can be no assurance that we will have sufficient funds to undertake these expenditures or that we will be able to obtain sufficient financing to fund such expenditures. If we are unable to make such expenditures, our competitive position could be materially adversely affected. Competition from gaming in Oklahoma and increased competition in Kansas may have a material adverse effect on the business performance, financial condition and operating results of the Kansas Star Casino. The Kansas Star will be located approximately 33 miles north of the Kansas/Oklahoma border and, once opened, will face competition from established gaming facilities in Kansas and Oklahoma. In addition to potential expansion of gaming facilities in Oklahoma, the Kansas Star may face additional competition in the Wichita, Kansas metropolitan area. The Wyandotte Nation of Oklahoma has filed an application with the U.S. Department of Interior to have certain land located in Park City, Kansas (in the Wichita metro area) taken into trust by the U.S. Government and to permit gaming. If successful, the Wyandotte Nation would be permitted to open a Class II gaming facility, and upon negotiation of a compact with the State of Kansas would be permitted to open a Class III gaming facility. For additional competitive risks we will face in this market once we begin operations, see “Increased competition may have a material adverse effect on our business, financial condition and results of our existing operations.” Adverse resolution of legal proceedings may harm our business and results of operations. We are party to lawsuits in the normal course of business. We may also become party to lawsuits relating to transactions in which we are involved, administrative hearings relating to gaming matters or other legal proceedings. Litigation or other legal proceedings can be expensive, lengthy and disruptive to normal business operations. Moreover, the results of complex legal proceedings are difficult to predict. An unfavorable resolution of a particular lawsuit could have a material adverse effect on our business or results of operations. In particular, in November 2009 PGP paid $25,000 to Webster County Entertainment, LLC (“WCE”) in connection with a potential casino development opportunity in Fort Dodge, Iowa.Following PGP’s payment to WCE, the principals of WCE made contributions to the Iowa Governor’s re-election campaign.On October 11, 2010, a special prosecutor for the State of Iowa filed charges against PGP, Brent Stevens, Chairman and Chief Executive Officer of PGP and the Company, and Jonathan Swain, Chief Operating Officer of PGP and the Company, charging each with misdemeanor violations of Iowa’s campaign finance laws related to making a campaign contribution in the name of another and failing to disclose a campaign contribution. A trial date for this matter is currently scheduled for June 20, 2011. The maximum penalty for such a misdemeanor violation under applicable law is a fine of up to $1,875 and a possible jail term of up to one year. While we believe that these misdemeanor charges will not have a material adverse effect on our business and results of operations, legal proceedings of this nature are inherently unpredictable and no assurances can be given as to its result.An adverse outcome could be disruptive to our management and operations.The Iowa Racing and Gaming Commission has broad discretion to consider all actions by its licensees in its regulation of gaming in the State of Iowa and may exercise its discretion to consider the charges and any potential adverse outcome relating to the charges when determining whether to take action, if any.An adverse outcome in this matter and any consequent actions by the Iowa Racing and Gaming Commission, or any gaming authorities in Louisiana or Kansas, could have a material adverse effect on our business and results of operations.Also see “—Extensive gaming and racing-related regulation continuously impacts our operations and changes in such laws may have a material adverse effect on our operations by, among other things, prohibiting or limiting gaming in the jurisdictions in which we operate.” The Dubuque County and Worth County electorate must vote in November 2018 and every eight years thereafter whether to continue to allow gaming in Dubuque County and Worth County, Iowa. If gaming is discontinued, it is unlikely that DJL or DJW will be able to conduct its gaming operations. Under Iowa law, a license to conduct gaming may be issued in a county only if the county electorate has approved the gaming, and a reauthorization referendum requiring majority approval must be held every eight years. On November 2, 2010, the electorate of Dubuque County, Iowa, which includes the City of Dubuque, approved gaming by approximately 81% of the votes cast. On November 2, 2010, Worth County, Iowa approved gaming in the county by approximately 86% of the votes cast. If any reauthorization referendum is defeated in either Dubuque or Worth County in 2018, it is unlikely that DJL or DJW, respectively, would be able to conduct gaming operations, and, in that case, we may not be able to continue to service our indebtedness, including the PGL Notes. Extensive gaming and racing-related regulation continuously impacts our operations and changes in such laws may have a material adverse effect on our operations by, among other things, prohibiting or limiting gaming in the jurisdictions in which we operate. The ownership, management and operation of our gaming facilities are subject to extensive laws, regulations and ordinances which are administered by the Iowa Racing and Gaming Commission, the Kansas Lottery Commission, the Kansas Racing and Gaming Commission, the Louisiana State Gaming Control Board, the Louisiana State Racing Commission and various other federal, state and local government entities and agencies. We are subject to regulations that apply specifically to the gaming industry and horse racetracks and casinos, in addition to regulations applicable to businesses generally. If current laws, regulations or interpretations thereof are modified, or if additional laws or regulations are adopted, it could have a material adverse effect on our business. 13 Legislative or administrative changes in applicable legal requirements, including legislation to prohibit casino gaming, have been proposed in the past. For example, in 1996, the State of Louisiana adopted a statute in connection with which votes were held locally where gaming operations were conducted and which, had the continuation of gaming been rejected by the voters, might have resulted in the termination of operations at the end of their current license terms. During the 1996 local gaming referendums, Lafayette Parish voted to disallow gaming in the Parish, whereas St. Landry Parish, the site of our racino, voted in favor of gaming. All parishes where riverboat gaming operations are currently conducted voted to continue riverboat gaming, but there can be no guarantee that similar referenda might not produce unfavorable results in the future. Proposals to amend or supplement the Louisiana Riverboat Economic Development and Gaming Control Act and the Pari-Mutuel Act also are frequently introduced in the Louisiana State legislature. In the 2001 session, a representative from Orleans Parish introduced a proposal to repeal the authority of horse racetracks in Calasieu Parish (the site of Delta Downs) and St. Landry Parish (the site of our racino) to conduct slot machine gaming at such horse racetracks and to repeal the special taxing districts created for such purposes. If adopted, this proposal would have effectively prohibited us from operating the casino portion of our racino. In addition, the Louisiana legislature, from time to time, considers proposals to repeal the Pari-Mutuel Act. To date, we have obtained all governmental licenses, findings of suitability, registrations, permits and approvals necessary for the operation of our properties owned by DJL, EVD, DJW, ABC, and KSC. However, we can give no assurance that any additional licenses, permits and approvals that may be required will be given or that existing ones will be renewed or will not be revoked. Renewal is subject to, among other things, continued satisfaction of suitability requirements. Any failure to renew or maintain our licenses or to receive new licenses when necessary would have a material adverse effect on us. The legislation permitting gaming in Iowa authorizes the granting of licenses to “qualified sponsoring organizations.” Such “qualified sponsoring organizations” may operate the gambling structure itself, subject to satisfying necessary licensing requirements, or it may enter into an agreement with an operator to operate gambling on its behalf. An operator must be approved and licensed by the Iowa Racing and Gaming Commission. The DRA, a not-for-profit corporation organized for the purpose of operating a pari-mutuel greyhound racing facility in Dubuque, Iowa, first received a riverboat gaming license in 1990 and, pursuant to the Amended DRA Operating Agreement, has served as the “qualified sponsoring organization” of the Diamond Jo since March18, 1993. The term of the Amended DRA Operating Agreement expires on December31, 2018. The Worth County Development Authority (“WCDA”), pursuant to the WCDA Operating Agreement, serves as the “qualified sponsoring organization” of Diamond Jo Worth. The term of the WCDA Operating Agreement expires on March31, 2015, and is subject to automatic three year renewal periods. If the Amended DRA Operating Agreement or WCDA Operating Agreement were to terminate, or if the DRA or WCDA were to otherwise discontinue acting as our “qualified sponsoring organization” with respect to our operation of the Diamond Jo or Diamond Jo Worth, respectively, and we were unable to obtain a license from the Iowa Racing and Gaming Commission for an alternative “qualified sponsoring organization” to act on our behalf, we would no longer be able to continue our Diamond Jo or Diamond Jo Worth operations, which would materially and adversely affect our business, results of operations and cash flows. Changes in legislative rules and regulations may have a material adverse effect on our operations. Changes in federal or state laws, rules and regulations, including tax laws, affecting the gaming industry, or in the administration of such laws, could have a material adverse affect on our business. Regulatory commissions and state legislatures from time to time consider limitations on the expansion of gaming in jurisdictions where we operate and other changes in gaming laws and regulations. Proposals at the national level have included a federal gaming tax and limitations on the federal income tax deductibility of the cost of furnishing complimentary promotional items to customers, as well as various measures which would require withholding on amounts won by customers or on negotiated discounts provided to customers on amounts owed to gaming companies. Proposals at the state level have also included changes in the gaming tax rate. It is not possible to determine with certainty the likelihood of possible changes in tax or other laws affecting the gaming industry or in the administration of such laws. The changes, if adopted, could have a material adverse effect on our business, results of operations and cash flows. Legislation in various forms to ban indoor tobacco smoking has recently been enacted or introduced in many states and local jurisdictions, including the jurisdictions in which we operate (or will begin operating). The current restrictions limit the areas in which smoking in the casinos is permitted in the jurisdictions in which we operate (or will begin operating). If additional restrictions on smoking are enacted in such jurisdictions, particularly if such restrictions ban tobacco smoking on the casino gaming floor, our business could be materially and adversely affected. Revocation of any of our liquor licenses or the failure to obtain such a license in Kansas, all of which are subject to extensive regulation, could have a material adverse effect on our gaming operations. The sale of alcoholic beverages at our properties is subject to licensing, control and regulation by state and local agencies in Iowa, Kansas and Louisiana. Subject to limited exceptions, all persons who have a financial interest in DJL, EVD, PGL, DJW, ABC or KSC by ownership, loan or otherwise, must be disclosed in an application filed with, and are subject to investigation by, Iowa, Kansas and Louisiana liquor agencies. All liquor licenses are subject to annual renewal (or bi-annual renewal in Kansas), are revocable and are not transferable. The liquor agencies have broad powers to limit, condition, suspend or revoke any liquor license. 14 Any disciplinary action with respect to any of our liquor licenses could, and any failure to renew or revocation of our liquor licenses or failure of KSC to obtain such a license would, have a material adverse effect on our business. An increase in the taxes and fees that we pay could have a material adverse effect on us, and might reduce the cash flow available to service our indebtedness. We are subject to significant taxes and fees relating to our gaming operations, which are subject to increase at any time. Currently, in Iowa, we are taxed at an effective rate of approximately 21% of our adjusted gross receipts by the State of Iowa, we pay the city of Dubuque a fee equal to $500,000 per year and we pay a fee equal to 4.5% and 5.76% of adjusted gross receipts to the DRA and WCDA, respectively. In addition, all Iowa gaming licensees share equally in costs of the Iowa Racing and Gaming Commission and related entities to administer gaming in Iowa, which is currently approximately $0.8 million per year per facility.Currently, at Evangeline Downs, we are taxed at an effective rate of approximately 36.5% of our adjusted gross slot revenue and pay to the Louisiana State Racing Commission a fee of $0.25 for each patron who enters the racino on live race days from the hours of 6:00 pm to midnight, enters the racino during non-racing season from the hours of noon to midnight Thursday through Monday, or enters any one of our OTBs.Our Amelia Belle riverboat casino in Louisiana pays an annual state gaming tax rate of 21.5% of adjusted gross receipts.Additionally, ABC has an agreement with the Parish of St. Mary to permit the berthing of the riverboat casino in Amelia, Louisiana.That agreement provides for percentage fees based on the level of net gaming revenue as follows: the first $60 million, 2.5%; $60 to $96 million, 3.5%; and greater than $96 million, 5.0%. The annual minimum fee due under the agreement is $1.5 million.The Kansas Star’s management contract with the State of Kansas provides that it will pay total taxes of between 27% and 31% of gross gaming revenue, based on achievement of the following revenue levels: 27% on gross gaming revenue up to $180 million, 29% on amounts from $180 million to $220 million, and 31% on amounts above $220 million in gross gaming revenue. KSC is also contractually obligated to pay its proportionate share of certain expenses incurred by the Kansas Lottery Commission and the Kansas Racing and Gaming Commission, which are estimated to be approximately $1.8 million on an annual basis. In addition, there have been proposals in the past to tax all gaming establishments, including riverboat casinos, at the federal level. And recently, Iowa Governor Terry Branstad, in his 2011 budget proposal to the Iowa legislature, suggested a significant increase in the state casino tax rate. Any such tax increase would require legislative approval. Even if approved, we believe such tax increase would not materially adversely affect our current operations or our Kansas development project. If such an increase were to be enacted, our ability to incur additional indebtedness in the future to finance casino development projects could be materially and adversely affected. Any material increase in taxes or fees, or in costs of the Iowa Racing and Gaming Commission, the Kansas Lottery Commission, the Kansas Racing and Gaming Commission, the Louisiana State Racing Commission and related entities, would have a material adverse affect on our business. If we are unable to attract and retain a sufficient number of qualified employees or are required to substantially increase our labor costs, our business, results of operations, cash flows and financial condition will be materially adversely affected. The operation of our business requires qualified executives, managers and skilled employees with gaming industry experience and qualifications to obtain the requisite licenses. We may have difficulty attracting and retaining a sufficient number of qualified employees and may be required to pay higher levels of compensation than we have estimated in order to do so. If we are unable to attract and retain a sufficient number of qualified employees for our current operations or are required to substantially increase our labor costs, we may not be able to operate our business in a cost effective manner or at all. We are dependent upon the available labor pool in the markets in which we operate. We are also subject to the Fair Labor Standards Act, which governs matters such as minimum wage, overtime and other working conditions. In February 2007, the State of Iowa passed a bill increasing the minimum wage for Iowa workers. Effective April1, 2007, the minimum wage for the State of Iowa increased from $5.15 per hour to $6.20 per hour and then to $7.25 effective January1, 2008. Effective July24, 2007,July24, 2008 and July24, 2009, the federal minimum wage increased to $5.85, $6.55 and $7.25 per hour, respectively. Current Iowa law effectively requires that we pay Iowa employees 25% more than the federally mandated minimum wage rates. DJL and DJW currently pay all of their employees more than the current minimum wage levels. Further changes in applicable state or federal laws and regulations, particularly those governing minimum wages, could increase labor costs, which could have a material adverse effect on our cash flows. Our operations are affected by increases in energy costs. We are a large consumer of electricity and other energy in connection with the operation of our gaming properties. Accordingly, increases in energy costs may have a negative impact on our operating results. Additionally, higher energy and gasoline prices, which affect our customers, may result in reduced visitation to our casinos and racino and a reduction in our revenues. 15 We are subject to environmental laws and potential exposure to environmental liabilities. This may affect our ability to develop, sell or rent our property or to borrow money where such property is required to be used as collateral. We are subject to various federal, state and local environmental laws, ordinances and regulations, including those governing discharges to air and water, the generation, handling, management and disposal of petroleum products or hazardous substances or wastes, and the health and safety of our employees. Permits may be required for our operations and these permits are subject to renewal, modification and, in some cases, revocation. In addition, under environmental laws, ordinances or regulations, a current or previous owner or operator of property may be liable for the costs of removal or remediation of some kinds of hazardous substances or petroleum products on, under, or in its property, without regard to whether the owner or operator knew of, or caused, the presence of the contaminants, and regardless of whether the practices that resulted in the contamination were legal at the time they occurred. In addition, as part of our business in Worth County, Iowa, we operate a gas station, which includes a number of underground storage tanks containing petroleum products. The presence of, or failure to remediate properly, the substances may adversely affect the ability to sell or rent the property or to borrow funds using the property as collateral. Additionally, the owner of a site may be subject to claims by third parties based on damages and costs resulting from environmental contamination emanating from a site. We have reviewed environmental assessments, in some cases including soil and groundwater testing, relating to our currently owned and leased properties in Dubuque, Iowa, and other properties we may lease from the City of Dubuque or other parties. As a result, we have become aware that there is contamination present on some of these properties apparently due to past industrial activities. Additionally, the location of the Kansas Star is the site of several non-operational oil wells, the remediation of which will be addressed as part of the completion of such development project. With respect to parcels we currently own or lease, we believe, based on the types and amount of contamination identified, the anticipated uses of the properties and the potential that the contamination, in some cases, may have migrated onto our properties from nearby properties, that any cost to clean up these properties will not result in a material adverse effect on our earnings and cash flows. We have also reviewed environmental assessments and are not aware of any environmental liabilities related to our properties at EVD, DJW and ABC. We do not anticipate any material adverse effect on our earnings, cash flows or competitive position relating to existing environmental matters, but it is possible that future developments could lead to material costs of environmental compliance for us and that these costs could have a material adverse effect on our business and financial condition, operating results and cash flows. All of our voting equity interests are indirectly beneficially owned in the aggregate by managers and executive officers of PGP and such ownership may give rise to conflicts of interest. All of the Company’s voting equity interests are indirectly beneficially owned or controlled in the aggregate by M. Brent Stevens, Michael Luzich and Terrance W. Oliver. Specifically, Mr.Stevens, our Chief Executive Officer, is also the Chairman of the board of managers of PGP (the “Board of Managers”) and the Chief Executive Officer of PGP, PGL and each of PGL’s subsidiaries. Mr.Stevens indirectly beneficially owns or controls (through his beneficial ownership or control of voting equity interests in PGP) approximately 66.2% of the Company’s voting equity interests. Mr.Luzich, our President and Secretary, is also a Manager of PGP and the President and Secretary of PGP, PGL and each of PGL’s subsidiaries. Mr.Luzich indirectly beneficially owns (through his ownership of voting equity interests in PGP) approximately 32.3% of the Company’s voting equity interests. Mr.Oliver, a Manager of PGP, indirectly beneficially owns (through his direct ownership of interests in The Oliver Family Trust) approximately 1.5% of the Company’s voting equity interests. Andrew Whittaker, a Manager of PGP, indirectly beneficially owns (through his indirect ownership of voting equity interests in PGP) approximately 4.2% (which is included in the calculation of the 66.2% owned or controlled by Mr.Stevens) of the Company’s voting equity interests. In addition, Mr.Stevens has the right to designate three of the five members of the Board of Managers, including one of the two independent managers, and Mr.Luzich has the right to designate two of the five members of the Board of Managers, including one of the two independent managers, for so long as Mr.Stevens and Mr.Luzich, respectively, beneficially hold at least 5% of the voting equity interests of PGP. Because of their controlling interests, these individuals have the power to elect a majority of our managers, appoint new management and approve any action requiring the approval of holders of our equity interests, including adopting amendments to our certificate of formation, approving mergers or sales of substantially all of our assets or changes to our capital structure. It is possible that the interests of these individuals may in some circumstances conflict with our interests and the interests of holders of the PGL Notes. PGP is, through PGL, the sole member of each of DJL, EVD, DJW, ABC, and KSC. Neither PGP nor any of its affiliates is restricted from managing other gaming operations, including new gaming ventures or facilities that may compete with ours, except that certain restrictions under the Amended DRA Operating Agreement will terminate if we or any of our affiliates operate another facility in Dubuque County or the adjoining counties of Illinois or Wisconsin. If PGP or any of its affiliates decides to manage other gaming operations, such activities could require a significant amount of attention from PGP’s officers and managers and require them to devote less time to managing our operations. While we believe that any new ventures will not detract from PGP’s ability to manage and operate our business, there can be no assurance that such ventures would not have a material adverse effect on us. We may not be able to successfully identify attractive acquisitions, successfully integrate acquired operations or realize the intended benefits of acquisitions. We evaluate from time to time attractive acquisition opportunities involving casino and other gaming operations. This strategy is subject to numerous risks, including: • an inability to obtain sufficient financing to complete its acquisitions; • an inability to negotiate definitive acquisition agreements on satisfactory terms; 16 • difficulty in integrating the operations, systems and management of acquired assets and absorbing the increased demands on its administrative, operational and financial resources; • the diversion of its management’s attention from its other responsibilities; • the loss of key employees following completion of its acquisitions; • the failure to realize the intended benefits of and/or synergies created by its acquisitions; • its being subject to unknown liabilities; and • the need for a greater amount of capital, infrastructure or other spending than anticipated. Our inability to effectively address these risks could force us to revise our business plan, incur unanticipated expenses orforego additional opportunities for expansion. Risk Factors Relating to Construction There are significant risks associated with our planned development of the Kansas Star facility, which could adversely affect our financial condition, results of operations or cash flows from these planned facilities. The development of the Kansas Star facility entails significant risks. Construction activity requires us to obtain qualified contractors and subcontractors, the availability of which may be uncertain. Construction projects are subject to cost overruns and delays caused by events not within our control or, in certain cases, our contractors’ control, such as shortages of materials or skilled labor, unforeseen engineering, environmental and/or geological problems, work stoppages, weather interference, unanticipated cost increases and unavailability of construction materials or equipment. Construction, equipment or staffing problems or difficulties in obtaining any of the requisite materials, licenses, permits, allocations and authorizations from governmental or regulatory authorities could increase the total cost, delay, jeopardize or prevent the construction or opening of the project or otherwise affect the design and features of the Kansas Star facility. While we expect to enter into a fixed-price or guaranteed maximum price contract with a construction manager or general contractor for the construction of the Kansas Star facility, there is no guarantee we will be able to do so. As a result, we may be required to rely heavily on our in-house development and construction team to manage construction costs and coordinate the work of the various trade contractors. The lack of any fixed-price contract with a construction manager or general contractor will put more of the risk of cost-overruns on us. If we are unable to manage costs or we are unable to raise additional capital required to complete the Kansas Star facility, we may not be able to open or complete the project, which may have an adverse impact on our business and prospects for growth. The anticipated costs and completion date for the Kansas Star facility are based on a budget, design, development and construction documents and schedule estimates that we have prepared with the assistance of architects and are subject to change as the design, development and construction documents are finalized and actual construction work is performed. Our contract with the State of Kansas contractually commits us to open the various phases of our project by certain designated dates. A failure to complete the Kansas Star facility on schedule could result in the termination of our management contract with the State of Kansas and adversely affect our financial condition, results of operations or cash flows. The development costs of the Kansas Star facility are estimates only, and actual development costs may be higher than expected. We have developed our budgets based on our preliminary plans, which are subject to change. We expect the total development cost of the Kansas Star facility to be approximately $295million, including the privilege fee, construction costs, land acquisition costs, development costs relating to a hotel which we anticipate being developed by a third party, costs of furniture, fixtures and equipment, pre-opening expenses, initial cage cash, and other development costs. While we believe that the overall budget for the development costs for the Kansas Star facility is reasonable, these development costs are only estimates and the actual development costs may be significantly higher than expected. For example, a delay in the commencement of construction beyond the scheduled commencement date may increase the overall budget for the Kansas Star facility and, under certain circumstances, we may be responsible for the increased costs. Other unforeseen or unexpected difficulties or delays may also adversely impact the Kansas Star facility’s budget. Our inability to pay development costs as they are incurred will negatively affect our ability to complete the Kansas Star facility on time. Our contract with the State of Kansas requires us to open the Kansas Star and complete various phases of construction by specified dates. Our Lottery Gaming Facility Management Contract with the State of Kansas contractually obligates us to open certain phases of our project by certain specified dates. With certain exceptions, our interim gaming facility must open for business no later than February14, 2012, while our permanent gaming facility must be completed by January14, 2013, and our entire construction project (as set forth in the contract) must be completed no later than January14, 2015. If we fail to meet these completion dates, we would be in breach of the contract. If we breach our management contract, the State of Kansas has certain remedies, up to and including cancellation of our contract, which if it occurred, would cause a material adverse impact with respect to our business, results of operations, cash flows and financial condition. 17 There are significant risks associated with major construction projects that may prevent completion of the Kansas Star facility on time and within our estimated budget. The budget estimated for the Kansas Star facility is based on preliminary projections, conceptual design documents and schedule estimates that have been prepared with the assistance of our architects and construction manager and is subject to change as the plans and design documents are developed and as contract packages are let into the marketplace. Major construction and development projects of the scope and scale of the Kansas Star facility are subject to significant development and construction risks, including the following: • changes to plans and specifications, some of which may require the approval of the Kansas Lottery Commission; • engineering problems, including defective plans and specifications; • shortages of, and price increases in, energy, materials and skilled and unskilled labor, and inflation in key supply markets; • changes in laws and regulations, or in the interpretation and enforcement of laws and regulations, applicable to gaming facilities, real estate development or construction projects, including by the Kansas Racing and Gaming Commission; • labor disputes or work stoppages; • disputes with and defaults by contractors and subcontractors; • site conditions differing from those anticipated; • environmental issues, including the discovery of unknown environmental contamination; • health and safety incidents and site accidents; • weather interferences or delays; • fires and other natural disasters;and • other unanticipated circumstances or cost increases. In addition, we have yet to receive a number of the remaining zoning and planning approvals, licenses, permits, entitlements and other approvals required to construct and operate the Kansas Star facility. Furthermore, many of our zoning and planning approvals, licenses, permits, entitlements and other approvals, whether already issued or to be issued, are subject to an appeal period which has not yet run and in which challenges may be asserted. If we do not obtain these permits, zoning and planning approvals, licenses, entitlements or other approvals in a timely manner, do not obtain them on favorable terms and conditions or at all, our ability to complete the Kansas Star facility or to operate it may be materially adversely affected. The occurrence of any of these development and construction risks could increase the total costs of the Kansas Star facility, or delay or prevent the construction or opening or otherwise affect the design and features of the Kansas Star facility, which could materially adversely affect our plan of operations, financial condition and ability to satisfy our debt obligations. 18 Risk Factors Relating to Our Indebtedness Our substantial level of indebtedness could adversely affect our financial condition and prevent us from fulfilling our obligations under the PGL Notes and our other indebtedness. We have substantial indebtedness. As of December31, 2010, after giving effect to the issuance on February 1, 2011 of $50.0 million in aggregate principal amount of PGL Unsecured Notes (at an issue price of 108%) and the issuance on February 9, 2011 of $80.0 million in aggregate principal amount of PGL Secured Notes (at an issue price of 105%), we would have had approximately $680.3 million of total debt outstanding. We and our subsidiaries will be permitted under the indentures governing the PGL Notes and the agreements governing our credit facilities to incur additional indebtedness in the future. If new debt were to be incurred in the future, the related risks could intensify. Our substantial indebtedness could have significant effects on our business. For example, it could: • make it more difficult for us to satisfy our obligations under the PGL Notes and our other indebtedness; • result in an event of default if we fail to satisfy our obligations under the PGL Notes or our other indebtedness or fail to comply with the financial and other restrictive covenants contained in the indentures governing the PGL Notes or our Amended and Restated Loan and Security Agreement dated October29, 2009, as amended (the “PGL Credit Facility”), which event of default could result in all of our indebtedness becoming immediately due and payable and could permit our lenders to foreclose on our assets securing such indebtedness; • require us to dedicate a substantial portion of our cash flow from our business operations to pay our indebtedness, thereby reducing the availability of cash flow to fund working capital, capital expenditures, development projects, general operational requirements and other purposes; • limit our ability to obtain additional financing to fund our working capital requirements, capital expenditures, debt service, costs to complete the various development projects at ABC, DJL, DJW, EVD, KSC and general corporate or other obligations; • limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; • increase our vulnerability to and limiting our ability to react to changing market conditions, changes in our industry and economic downturns; • impact our ability to finance the construction of the Kansas Star and meet our contractually obligated construction completion dates; • increase our interest expense if there is a rise in interest rates, because a portion of our borrowings may be under our senior credit facilities and, as such, we will have interest rate periods with short-term durations (typically 30 to 180 days) that require ongoing resetting at the then current rates of interest; and • place us at a competitive disadvantage compared to competitors that are not as highly leveraged. We expect to obtain the funds to pay our expenses and to pay the amounts due under the PGL Notes, the PGL Credit Facility and our other debt primarily from our operations and/or through a refinancing. Our ability to meet our expenses and make these payments thus depends on our future performance, which will be affected by financial, business, economic and other factors, many of which we cannot control. Our business may not generate sufficient cash flow from operations in the future and our currently anticipated growth in revenue and cash flow may not be realized, either or both of which could result in our being unable to pay amounts due under our indebtedness, including the PGL Notes, or to fund other liquidity needs. If we do not have sufficient cash flow from operations, we may be required to refinance all or part of our then existing debt, sell assets, reduce or delay capital expenditures or borrow more money. We cannot assure you that we will be able to accomplish any of these alternatives on terms acceptable to us, or at all. In addition, the terms of existing or future debt agreements, including the PGL Credit Facility and the indentures governing the PGL Notes, may restrict us from adopting any of these alternatives. The failure to generate sufficient cash flow or to achieve any of these alternatives could materially adversely affect the value of the PGL Notes and our ability to pay the amounts due under the PGL Notes. 19 The indentures governing the PGL Notes and the PGL Credit Facility contain covenants that significantly restrict our operations. The indentures governing the PGL Notes and the agreement governing the PGL Credit Facility contain, and any other future debt agreements may contain, numerous covenants imposing financial and operating restrictions on our business. These restrictions may affect our ability to operate our business, may limit our ability to take advantage of potential business opportunities as they arise and may adversely affect the conduct of our current business. These covenants place restrictions on our ability and the ability of our restricted subsidiaries to, among other things: • pay dividends, redeem stock or make other distributions or restricted payments; • incur indebtedness or issue preferred membership interests; • make certain investments; • create liens; • agree to payment restrictions affecting the restricted subsidiaries; • consolidate or merge; • sell or otherwise transfer or dispose of assets, including equity interests of our restricted subsidiaries; • enter into transactions with our affiliates; • make capital expenditures; • designate our subsidiaries as unrestricted subsidiaries; and • use the proceeds of permitted sales of our assets. The PGL Credit Facility also requires, and future senior secured credit facilities may require, us to meet a number of financial ratios and tests. Compliance with these financial ratios and tests may adversely affect our ability to adequately finance our operations or capital needs in the future or to pursue attractive business opportunities that may arise in the future. Our ability to meet these ratios and tests and to comply with our provisions governing our indebtedness may be adversely affected by our operations and by changes in economic or business conditions or other events beyond our control. Our failure to comply with our debt-related obligations could result in an event of default under our other indebtedness and if such other indebtedness is accelerated, in whole or in part, could result in an event of default. 20 Our ability to repurchase the PGL Notes upon a change of control may be limited. Upon the occurrence of specific change of control events, we will be required to offer to repurchase all outstanding PGL Notes at 101% of the principal amount, plus accrued and unpaid interest to the date of repurchase. The lenders under the PGL Credit Facility will have the right to accelerate the indebtedness thereunder upon a change of control. Any of our future debt agreements may contain a similar provision. However, we may not have sufficient funds at the time of the change of control to make the required repurchase of PGL Notes or repayment of our other indebtedness. The terms of the PGL Credit Facility also will limit our ability to purchase PGL Notes until all debt under the PGL Credit Facility is paid in full, all letters of credit issued thereunder are cash collateralized or paid or discharged in full and all commitments to extend credit thereunder are terminated. Any of our future debt agreements may contain similar restrictions. If we fail to repurchase any PGL Notes submitted in a change of control offer, it would constitute an event of default under the indentures governing the PGL Notes, which would, in turn, constitute an event of default under the PGL Credit Facility and could constitute an event of default under our other indebtedness, even if the change of control itself would not cause a default. Important corporate events, such as takeovers, recapitalizations or similar transactions, may not constitute a change of control under the indentures and thus not permit the holders of the PGL Notes to require us to repurchase or redeem the PGL Notes. Our ability to make payments under the PGL Notes and service our other debt depends on cash flow from our subsidiaries. We will depend on distributions or other intercompany transfers of funds from our subsidiaries to make payments under the PGL Notes and service our other debt. Distributions and intercompany transfers of funds to us from our subsidiaries will depend on: • their earnings; • covenants contained in our and their debt agreements, including our existing and any future senior secured credit facilities; • covenants contained in other agreements to which we or our subsidiaries are or may become subject; • business and tax considerations; and • applicable law, including laws regarding the payment of dividends and distributions. We cannot assure you that the operating results of our subsidiaries at any given time will be sufficient to make distributions or other payments to us or that any distributions and/or payments will be adequate to pay any amounts due under the PGL Notes or our other indebtedness. We are uncertain how the bankruptcy of our member would affect our ability to continue to operate. PGP is our sole managing member. Generally, limited liability companies (“LLCs”) are intended to provide both the limited liability of the corporate form for their members and certain advantages of partnerships, including “pass-through” income tax treatment for members, and thus have attributes of both corporations and partnerships. LLCs and their members have been involved in relatively few bankruptcy cases as debtors, and there has been little reported judicial authority addressing bankruptcy issues as they pertain to LLCs. There is some authority that the bankruptcy of a partnership’s general partner may lead to the winding up or dissolution of the partnership. It is possible that a bankruptcy court might hold, by analogy, that an LLC member’s bankruptcy would have a similar effect on a LLC. In the absence of judicial precedent, there can be no assurance as to the effect that the bankruptcy of PGP might have on our ability or the ability of our operating subsidiaries to continue in business. Noteholders may be required to be licensed by a gaming authority and, if not so licensed, their PGL Notes will be subject to redemption. We are required to notify the Iowa Racing and Gaming Commission and the Louisiana Gaming Control Board and the Louisiana State Racing Commission as to the identity of, and may be required to submit background information regarding, each owner, partner or any other person who has a beneficial interest of five percent or more, direct or indirect, in the Company. The Iowa Racing and Gaming Commission, the Louisiana Gaming Control Board and the Louisiana State Racing Commission may also request that we provide them with a list of persons holding beneficial ownership interests in the Company of less than five percent. Similarly, the Kansas Racing and Gaming Commission requires disclosure of beneficial ownership exceeding a 0.5% threshold (with certain limited exceptions). For purposes of these rules, “beneficial interest” includes all direct and indirect forms of ownership or control, voting power or investment power held through any contract, lien, lease, partnership, stockholding, syndication, joint venture, understanding, relationship, present or reversionary right, title or interest, or otherwise. The Iowa Racing and Gaming Commission, the Kansas Racing and Gaming Commission, the Louisiana Gaming Control Board and the Louisiana State Racing Commission may determine that holders of the PGL Notes have a “beneficial interest” in the Company. 21 If any gaming, racing or liquor agencies, including the Iowa Racing and Gaming Commission, the KansasRacing and Gaming Commission, the Louisiana Gaming Control Board or the Louisiana State Racing Commission, requires any person, including a record or beneficial owner of the PGL Notes, to be licensed, qualified or found suitable, that person must apply for a license, qualification or finding of suitability within the time period specified by the gaming authority. The person would be required to pay all costs of obtaining a license, qualification or finding of suitability. If that person is unable or unwilling to obtain such license, qualification or finding of suitability, such agencies and authorities may not grant us or, if already granted, may suspend or revoke our licenses unless we terminate that relationship. Under these circumstances, we would be required to repurchase that person’s PGL Notes. There can be no assurance that we will have sufficient funds or otherwise will be able to repurchase any or all of the PGL Notes. * The factors described above are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently consider immaterial may also impair our business operations. This report is qualified in its entirety by these risk factors. If any of the foregoing risks actually occur, our business, financial condition and results of operation could be materially harmed. In that case, the results of our future operations could decline significantly. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES DJL owns approximatelyseven acres of land in the Port of Dubuque on which DJL’s 188,000 square foot casino is built.We currently have approximately 815 surface parking spaces that are in close proximity to the Diamond Jo located on properties that we own, lease or to which we are given access at no cost pursuant to a non-exclusive use agreement with a third party. Our property lease currently requires us to pay $500,000 annually.All rent payments associated with this lease are reimbursed to us by the DRA under the Amended DRA Operating Agreement. The EVD racino sits on and is bounded by approximately 649 acres of owned land located in Opelousas, Louisiana that we purchased in 2002 and 2003. We have constructed a 170,000 square foot building and a one mile dirt and 7/8 mile turf racetrack on this site. In addition, EVD owns the land, building and improvements of the Port Allen OTB and leases the facilities that comprise the New Iberia, Henderson, Eunice and St. Martinville OTBs. The DJW casino and convenience store is located on 36 acres of owned land in Worth County, Iowa.With the completion of the expansion project in 2007, the casino building is now approximately 75,000 square feet.We currently have 1,283 parking spaces that are in close proximity to Diamond Jo Worth located on properties that we own or lease.DJW leases 10 acres of land north of the casino that require DJW to pay $52,000 per year as rent through June 2016.The property lease also allows for the purchase of the leased land at the expiration of the lease for a total purchase price of $750,000. In addition, DJW owns 268 acres of land approximately 10 miles northwest of the casino in Emmons, Minnesota on which a “member’s only” 93-acre nine-hole golf course and nine-station sporting clay course and 176 acre hunting facility, known as Pheasant Links, is located, together with a 4,500 square foot clubhouse.DJW also leases 30 acres of adjacent land for $3,000 per year through August 2013 for use as additional hunting land. ABC owns approximately 5.8 acres of land adjacent to its riverboat casino. ABC has 597 surface parking spaces that are in close proximity to the casino on properties that it owns. PGL currently leases approximately 10,876 square feet of office space in Dubuque, Iowa which serves as our corporate headquarters. 22 InMarch 2011, KSC purchased two parcels of land totaling approximately 202 acres on which the Kansas Star will be developed. This land effectively gives KSC all the land needed to develop the Kansas Star facility in compliance with the terms of the Kansas Management Contract. All of our owned real properties, other than Pheasant Links, serve as collateral under the PGL Credit Facility and the PGL Secured Notes. ITEM 3. LEGAL PROCEEDINGS In November 2009, PGP paid $25,000 in consulting fees to Webster County Entertainment, LLC (“WCE”) in connection with a potential casino development opportunity in Fort Dodge, Iowa.Following PGP's payment to WCE, the principals of WCE made contributions to the Iowa Governor’s re-election campaign.On October 11, 2010, a special prosecutor for the State of Iowa filed charges against PGP, Brent Stevens, Chairman and Chief Executive Officer of PGP and the Company, and Jonathan Swain, Chief Operating Officer of PGP and the Company, charging each with misdemeanor violations of Iowa’s campaign finance laws related to making a campaign contribution in the name of another and failing to disclose a campaign contribution. A trial date for this matter is currently scheduled for June 20, 2011. Based upon the Company's internal review and advice of outside legal counsel, the Company believes that neither it nor any of its employees has violated any laws.While the Company believes that these misdemeanor charges will not have a material adverse effect on our business and results of operations, legal proceedings of this nature are inherently unpredictable and no assurances can be given as to its result. An adverse outcome could be disruptive to the Company’s management and operations. The Iowa Racing and Gaming Commission has broad discretion to consider all actions by its licensees in its regulation of gaming in the State of Iowa and may exercise its discretion to consider the charges and any potential adverse outcome relating to the charges when determining whether to take action, if any. An adverse outcome in this matter and any consequent actions by the Iowa Racing and Gaming Commission, or any gaming authorities in Louisiana or Kansas, could have a material adverse effect on the Company’s financial condition, results of operations and cash flows. Except as set forth in Note 8 to the consolidated financial statements, neither the Company nor its subsidiaries are parties to any pending legal proceedings other than litigation arising in the normal course of business.Management does not believe that adverse determinations in any or all such litigation would have a material adverse effect on the Company’s financial condition, results of operations or cash flows. ITEM 4. RESERVED 23 PARTII ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There is no established public trading market for any of PGL’s or PGC’s common equity securities. As of December31, 2010, PGP was the only holder of record of the common equity of PGL and PGC is a wholly owned subsidiary of PGL. In fiscal years 2010, 2009 and 2008, PGL and/or its subsidiaries paiddistributions totaling $9.7 million, $4.0 million and $4.1 million, respectively, to PGP in respect of (i)certain consulting and financial advisory services related to PGP development expenses, (ii)board fees and actual out-of-pocket expenses incurred by members of the Board of Managers in their capacity as board members, and (iii)tax, accounting, licensure, legal and administrative costs and expenses of PGP. These amounts were recorded as member distributions.In September 2010, the Company made a $1.7 million cash distribution to PGP, the proceeds of which were used by PGP to repay all of the outstanding principal and interest on a loan due to the Company.Such loan was previously recorded as a note receivable within Total Member’s Deficit. On November 6, 2009, PGP repurchased certain previously granted and vested profits interests from certain executive officers of the Company in the amount of $5.8 million.A portion of the repurchase was funded by a distribution of $3.3 million from PGL to PGP. Significant restrictions exist on our ability to make member distributions. See Note 4 to the consolidated financial statements for information on such restrictions. 24 ITEM 6.SELECTED FINANCIAL DATA The following table represents selected consolidated financial data of PGL for the five years ended December31, 2010. The selected historical financial data for such periods are derived from our audited consolidated financial statements. All years presented include DJL’s operations, EVD’s gaming and horse racing operations and DJW’s operations (casino opened in April 2006) and the years ended December 31, 2010 and 2009 also include ABC’s operations since its acquisition on October 22, 2009. The selected financial data set forth below should be read in conjunction with, and is qualified in its entirety by reference to, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and the related notes included elsewhere in this document. Year Ended December 31, 2008 (Dollars in thousands) Statement of Operations Data REVENUES: Casino $ Racing Video Poker Food and beverage Other Less promotional allowances ) Total net revenues EXPENSES: Casino Racing Video poker Food and beverage Other Selling, general and administrative (1) Depreciation and amortization Pre-opening expense 33 6 Development expense 28 ) Affiliate management fees Impairment on asset held for sale — Loss on disposal of assets 95 Total expenses Income from operations OTHER INCOME (EXPENSE): Interest income Interest expense, net of amounts capitalized ) Loss from equity affiliate ) — Loss on early retirement of debt — ) — — — Interest expense related to preferred member’s interest, redeemable — ) Total other expense ) Net income (loss) $ $ ) $ $ ) $ Ratio of earnings to fixed charges (2) x -x x -x x 25 Year Ended December 31, Cash Flow Data (Dollarsinthousands) Cash flows from operating activities $ Cash flows used in investing activities ) Cash flows (used in) from financing activities ) ) Distributions to common member ) Year Ended December 31, Balance Sheet Data (Dollarsinthousands) Current assets $ Total assets Current liabilities Total long-term obligations Total member’s deficit ) Includes a (credit) expense of $(2.4) million in 2009, $(6.6) million in 2008, $10.3 million in 2007 and $8.5 million in 2006 related to non-cash equity based compensation.See Note 2 to the consolidated financial statements included elsewhere in this Annual Report for more information on the non-cash equity based compensation. For purposes of determining the ratio of earnings to fixed charges, earnings are defined as net income (loss) plus fixed charges and amortization of capitalized interest less capitalized interest. Fixed charges include interest expense on all indebtedness, including amounts capitalized, an estimate of the interest within rental expense, amortization of deferred financing costs and debt discount, preferred member’s interest redeemable, and loss on early retirement of debt. Earnings were insufficient to cover fixed charges for the years ended December31, 2009 and 2007 by $13.2 million and $5.9 million, respectively.During the year ended December 31, 2009, fixed charges include a loss on early retirement of debt of $22.5 million. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with, and is qualified in its entirety by, our “Selected Financial Data” and the consolidated financial statements and the related notes thereto appearing elsewhere in this report. Forward Looking Statements We make forward-looking statements in this report. These forward-looking statements relate to our outlook or expectations for earnings, revenues, expenses, asset quality or other future financial or business performance, strategies or expectations, or the impact of legal, regulatory or supervisory matters on our business, results of operations or financial condition. Specifically, forward-looking statements may include: · statements relating to our plans, intentions, expectations, objectives or goals; · statements relating to our future economic performance, business prospects, revenue, income and financial condition, and any underlying assumptions relating to those statements; and · statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These statements reflect our management’s judgment based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. With respect to these forward-looking statements, our management has made assumptions regarding, among other things, economic trends, customer behaviors, the availability of financing and overall liquidity. Future performance cannot be ensured.Actual results may differ materially from those in the forward-looking statements. Some factors that could cause our actual results to differ include, but are not limited to: 26 · the availability and adequacy of our cash flows to satisfy our obligations, including payment obligations under the PGL Notes and the PGL Credit Facility and additional funds required to support capital improvements and development; · economic, competitive, demographic, business and other conditions in our local and regional markets; · changes or developments in the laws, regulations or taxes in the gaming and horse racing industry; · actions taken or omitted to be taken by third parties, including customers, suppliers, competitors, members and shareholders, as well as legislative, regulatory, judicial and other governmental authorities; · changes in business strategy, capital improvements, development plans, including those due to environmental remediation concerns, or changes in personnel or their compensation, including federal, state and local minimum wage requirements; · the loss of any license or permit, including the failure to obtain an unconditional renewal of a required gaming license on a timely basis; · the termination of our operating agreement with our “qualified sponsoring organizations,” the DRA and/or the WCDA, or the failure of the DRA and/or the WCDA to continue as our “qualified sponsoring organization;” · the loss of our facilities due to casualty, weather, mechanical failure or any extended or extraordinary maintenance or inspection that may be required; · changes in federal or state tax obligations; · potential exposure to environmental liabilities, changes or developments in the laws, regulations or taxes in the gaming or horse racing industry or a decline in the public acceptance of gaming or horse racing and other unforeseen difficulties associated with our operations; · failure to meet the contractually-obligated construction dates, or delays or cost overruns related to the construction of the Kansas Star or delays in obtaining requisite governmental approvals related to the operation of the Kansas Star; · adverse outcomes of any legal proceedings in which we may become involved from time to time; · adverse circumstances, changes, developments or events relating to or resulting from our ownership and control of DJL, DJW, EVD, ABC and KSC; and · other factors discussed herein under the caption “Risk Factors” and in our other filings with the SEC. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this document. Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. Executive Summary We own and operate four casinos located in Iowa and Louisiana.Our corporate offices are located in Dubuque, Iowa.Our properties consist of: 1. Diamond Jo Dubuque operations, which comprise the Diamond Jo casino operations in Dubuque, Iowa and serving the eastern Iowa, northwest Illinois and southwest Wisconsin gaming markets; 2. Diamond Jo Worth operations, which comprise the Diamond Jo casino operations in Northwood, Iowa serving north central Iowa and south central Minnesota; 3. EVD operations, which comprise the casino, racetrack and OTB’s operated by EVD in Louisiana, serving the greater Lafayette, Louisiana area; and 4. Amelia Belle operations, which comprise the Amelia Belle Casino in Amelia, Louisiana serving the southern Louisiana markets. Our properties offer a variety of amenities including various food and beverage outlets and entertainment venues. In addition, we are currently developing the Kansas Star in Mulvane, Kansas.See Note 1 to the consolidated financial statements for more information on the Kansas Star development. 27 Industry Environment The gaming industry felt the continued impact of the softness in the economy.While DJW’s market continued to show its resilience against the soft economy with a 2% increase in casino revenue in 2010 compared to 2009, the Dubuque market, consisting of DJL and the Mystique Casino, declined 3.5% during 2010 compared to 2009 as a result of the soft economy, negative weather impacts in 2010 and a stabilization of the market after DJL’s opening of its new casino in early 2009.The southern Louisiana gaming market continues to see declines in gaming revenue.As a result of the continued downturn in the oil and gas industry and its impact on discretionary spending, casino operations in the Baton Rouge and EVD gaming market reported an average decline of 8% during 2010 compared to 2009.Although revenues continued to decline in EVD’s market, we are encouraged by the fact that the percentage declines each quarter compared to the prior year are beginning to show improvements as quarterly declines were 16%, 8% and 6% for the first, second and third quarters, respectively, in that market while the fourth quarter was flat year over year.The change in gaming revenues year over year at ABC is also encouraging as ABC experienced a decline of 15% during the first quarter, followed by a decline of 2% year over year in the second quarter, a 10% increase year over year in the third quarter and a 14% increase year over year in the fourth quarter. While we believe 2011 will continue to be a difficult operating environment, we remain focused on our strategy of providing a great experience for our customers at each of our facilities and pursuing capital projects with attractive returns. Operations In February 2010, EVD opened its new event center to the public. The 23,000 square foot facility can accommodate functions ranging from a small group meeting to a concert for 1,200 people. In addition, during the first quarter of 2010, we completed our $7.5 million renovation at ABC which includes a remodel of the interior, including new carpet and remodeled restrooms, 260 new slot machines and themes, reconfiguration of the gaming floor, new slot signage, and a new surveillance system in addition to painting of the exterior of the boat. We believe this capital investment has and will continue to provide a more pleasant experience for our customers which will in turn provide for additional future visits to our property. In May 2010 an independent third party developer and operator began construction on a new 60-room hotel in close proximity to our DJW casino. The hotel is expected to open to the public in March 2011. In June 2010,EVD opened its fifth off-track betting parlor which is located in St. Martinville, Louisiana which offers pari-mutuel wagering and food and beverage options.In September 2010, EVD began offering video poker at this new OTB and currently has 66 video poker games. In November 2010, a third party developer and operator opened a 117-room hotel adjacent to EVD’s racino. The hotelincludes 41 suites, two meeting rooms andan indoor pool. In January 2011, PGP’s Kansas Management Contract was approved by the Kansas Racing and Gaming Commission and upon such approval, became effective.The Kansas Management Contract was subsequently assigned to KSC and allows KSC to design, develop and operate the Kansas Star Casino, Hotel and Event Center in Mulvane, Kansas.See Note 1 to the consolidated financial statements for more information on the development of the Kansas Star facility. 28 Results of Operations Selected Financial Measures by Property The following table sets forth certain information concerning our results of operations for the years ended December31, 2010, 2009 and 2008. Years ended December 31, (Dollars in thousands) Net Revenues: Diamond Jo Dubuque $ $ $ Diamond Jo Worth Evangeline Downs Amelia Belle (1) - Consolidated net revenues $ $ $ Income from Operations: Diamond Jo Dubuque $ $ $ Diamond Jo Worth Evangeline Downs Amelia Belle (1) - General corporate (2) ) ) Consolidated income from operations $ $ $ Income from Operations Margins: Diamond Jo Dubuque 20.0% % % Diamond Jo Worth 29.9% % % Evangeline Downs 18.2% % % Amelia Belle (1) 17.8% % - Consolidated income from operations margin (2) 19.3% % % We acquired Amelia Belle on October 22, 2009, and its operating results are included only from the acquisition date. General corporate operating income (loss) was impacted by a credit for non-cash equity based compensation of $2.4 million and $6.6 million for 2009 and 2008, respectively. 29 2010 Compared to 2009 Consolidated net revenues increased $29.1 million to $315.4 million for 2010 compared to $286.3 million for 2009.Consolidated net revenues on a same store basis decreased $11.2 million, or 4%, to $267.4 million for 2010 compared to $278.6 million for 2009.Same store basis for year over year comparisons does not reflect operating results related to our acquisition of ABC on October 22, 2009.While DJW reported a 3% increase in net revenues primarily due to a 2% increase in casino revenues, net revenues at DJL decreased 6% in 2010 compared to 2009.This decrease is primarily due to (i) disruptions in business due to significant amounts of snowfall in Dubuque, Iowa in January, February and December 2010 as compared to the prior year, (ii) construction related disruptions at DJL’s closest competitor, Mystique Casino, during the first quarter of 2009 related to their casino remodel which was completed in April 2009 (iii) a stabilization of DJL’s market share in its primary gaming market following the opening of its new casino facility in December 2008 and (iv) an overall decline in gaming revenue of 3.5% in its primary gaming market.EVD continued to be impacted by a decline in discretionary spending as a direct result in the downturn in the oil and gas industry in southern Louisiana in 2010 compared to 2009.EVD reported an 8% decline in net revenues, primarily due to a 7% decline in casino revenues, in 2010 compared to 2009, which is consistent with the declines in its closest competitor market of Baton Rouge.In addition, net revenue at ABC was $48.0 million for 2010 and $7.7 million from the date of acquisition through December 31, 2009. Casino revenues increased $35.2 million to $293.6 million for 2010 compared to $258.4 million for 2009.Casino revenues on a same store basis declined 3% to $242.1 million for 2010 from $250.3 million for 2009.DJL’s casino revenues decreased by $2.9 million, or 4%, to $67.7 million for 2010 from $70.6 million for 2009 as a result of the negative weather impact, the construction at Mystique Casino in 2009, stabilization of DJL’s market share and overall decline in its primary gaming market as discussed above.DJW’s casino revenues increased $1.8 million to $81.0 million in 2010 from $79.2 million in 2009.EVD’s casino revenues declined 7% to $93.4 million in 2010 from $100.5 million in 2009, which management believes is due primarily to the downturn in the oil and gas industry in southern Louisiana as discussed above.ABC’s casino revenues were $51.5 million in 2010 and $8.1 million from the date of acquisition through December 31, 2009.The first two months of 2010 and the last two months of 2009 reflect the impact of disruptions on the casino floor as a result of ABC’s $7.5 million casino renovation. Casino operating expenses increased $13.5 million to $120.6 million for 2010 compared to $107.1 million for 2009.Casino operating expenses on a same store basis decreased 4% to $98.8 million in 2010 from $103.2 million in 2009 due primarily to a $2.7 million decrease in gaming taxes and horse purse supplements as a result of a decrease in casino revenue and a decrease in other operating casino expenses, including a $1.4 million decrease in slot lease expense, resulting from management’s cost control initiatives.Casino expenses at ABC were $21.8 million in 2010 and $3.9 million from the date of acquisition through December 31 2009. Promotional allowances as a percentage of casino revenues increased to 12.5% in 2010 from 10.8% in 2009. Promotional allowances as a percentage of casino revenues on a same-store basis increased to 11.9% in 2010 from 10.7% in 2009.Each of our properties saw an increase in promotional expense which was the result of an effort to drive additional customer visits in a difficult economic environment. In addition, promotional allowances as a percentage of casino revenues at ABC were 15.2% for 2010 compared to 14.9% from the date of acquisition through December 31, 2009. EVD continues to see a decline in racing revenues.Racing revenues at EVD for 2010 decreased 9% to $15.0 million for 2010 compared to $16.5 million for 2009.We believe this decrease is consistent with an industry trend of decreased wagering on horse racing throughout the United States.Racing expenses declined primarily due to the lower racing revenue volume.Due to the significant amount of fixed costs associated with live racing, our margins on racing decreased from 7% in 2009 to 4% in 2010. Video poker revenues at EVD decreased 11% to $4.7 million in 2010 compared to $5.3 million in 2009 which we believe is due primarily to the downturn in the economy in Louisiana as discussed above as well as increased competition from truck stops offering video poker in the areas in which some of our OTBs operate.We began operating video poker machines at our new St. Martinville OTB in September 2010 which offset the overall decline in revenues by $0.4 million.Video poker expenses declined primarily due to the lower video poker revenue volume and margins were negatively impacted by the ramp up of operations at St. Martinville. Food and beverage revenues increased $2.9 million to $26.3 million for 2010 compared to $23.4 million for 2009. Food and beverage revenues on a same store basis decreased 2% to $22.3 million in 2010 from $22.7 million in 2009.This decrease is attributable to declines in food and beverage revenues at DJL and EVD due to decreased customer visits and reductions in discretionary spending as a result of the difficult economic conditions. However, despite the decrease in revenues, we were able to improve food and beverage margins year over year by 500 basis points on a same store basis.These reductions in costs were primarily achieved through the implementation of management’s cost control initiatives including adjusting hours of operations in the various food outlets. Food and beverage revenues and expenses at ABC for 2010 were $4.0 million and $2.3 million, respectively and were $0.7 million and $0.4 million, respectively from the date of acquisition through December 31, 2009. Other revenues increased $1.9 million to $12.5 million for 2010 compared to $10.6 million for 2009. Other revenues on a same store basis increased $1.6 million for 2010 compared to 2009 due to a $1.3 million increase in convenience store revenues at DJW resulting from an increase in gallons of fuel sold and an increase in fuel prices over 2009.Consistent with this increase in gasoline sales, DJW realized an increase in other expenses.Other revenues at ABC were $0.3 million in 2010 and were insignificant from the date of acquisition through December 31 2009. 30 Selling, general and administrative expenses increased $9.2 million to $54.8 million for 2010 compared to $45.6 million for 2009. Selling, general and administrative expenses on a same store basis increased 4% to $46.0 million for 2010 from $44.1 million for 2009.The $1.9 million increase is primarily due to a $2.4 million credit to non-cash expense in 2009 associated with the PGP incentive units granted to certain executive officers of the Company.The $2.4 million non-cash expense credit is offset by a $0.5 million expense reduction which is primarily a direct result of the implementation of management’s cost control initiatives.Selling, general and administrative expenses at ABC were $8.8 million for 2010 and $1.5 million from the date of acquisition through December 31, 2009. Depreciation and amortization expense increased $4.8 million due primarily to a $5.1 million depreciation and amortization expense increase at ABC to $6.1 million in 2010 from $1.0 million from the date of acquisition through December 31, 2009. At December 31, 2010, we performed our annual impairment test on goodwill and indefinite lived intangible assets and determined that the estimated fair value exceeded its carrying value as of that date. Based on that review, management determined that there was no impairment of goodwill or indefinite lived intangible assets. We do not expect significant changes in our operations at DJL, DJW, EVD or ABC over the next 12 months. However, declines in economic conditions in the regions in which we operate, and specifically in the oil and gas industry in southern Louisiana, could have a negative effect on our future operations. If a material negative impact would occur, it may have an impact on our periodic review of goodwill and indefinite lived intangible assets for impairment. Development expense in 2009 was $1.2 million and was primarily related to costs associated with the acquisition of ABC. Affiliate management fees increased $0.5 million to $5.8 million for 2010 compared to $5.3 million for 2009. Affiliate management fees were $5.4 million and $5.3 million on a same store basis for 2010 and 2009, respectively and relate to management fees paid or accrued to related parties under various management services and consulting agreements at EVD and DJW.Affiliate management fees at ABC were $0.4 million in 2010 and were insignificant from the date of acquisition through December 31, 2009. Included in loss on disposal of assets during 2009 is approximately $1.5 million of capitalized design and development costs and disposal costs related to a hotel project design at EVD that were not utilized by the third party operator.See Note 3 of the consolidated financial statements contained elsewhere in this annual report for further information on the hotel project at EVD. Operating income margins at DJL dropped slightly to 20.0% in 2010 from 20.7% in 2009 primarily due to the increased promotional expenses as discussed above. Operating income margins at DJW increased to 29.9% for 2010 from 27.1% in 2009 due to (i) a $1.3 million decrease in depreciation expense as certain assets reached the end of their depreciable lives during the second quarter 2009 and (ii) a continued focus by the Company to maintain optimal labor levels and control operating costs.EVD’s operating income margins declined to 18.2% for 2010 from 19.3% for 2009 primarily due to (i) a 7% decrease in casino revenues as discussed above and (ii) the increased promotional expenses as discussed above partially offset by the $1.5 million loss on disposal in 2009 as discussed above.Operating income margin at ABC for 2010 was 17.8% and was 12.1% from the date of acquisition through December 31, 2009 and was negatively impacted by a high level of promotional allowances as well as disruptions on the casino floor in the last two months of 2009 and first two months of 2010 related to the remodel of the facility. Interest expense, net of interest income, increased $9.0 million for 2010 compared to 2009 primarily due to the Company’s debt refinancing activities in 2009 including additional debt incurred to fund the acquisition of ABC.In addition, during 2009, the Company incurred a $22.5 million loss on early retirement of debt related to this refinancing. 2009 Compared to 2008 Consolidated net revenues on a same store basis for 2009 increased 7.5% over 2008 primarily as a result of the strong operating results at our new land-based Diamond Jo casino in Dubuque, Iowa.DJL’s new facility opened to the public in December 2008 and posted a net revenue increase of 70% in 2009 over 2008.Offsetting that increase was a 7% decline in net revenues at EVD, which we believe is a result of the downturn in the oil and gas industries in southern Louisiana.Net revenues at DJW were substantially unchanged in 2009 compared to 2008 while ABC contributed net revenues of $7.7 million from October 22, 2009, its acquisition date, through December 31, 2009. DJL’s casino revenues increased by $27.9 million, or 65%, to $70.6 million in 2009 from $42.7 million in 2008 due to the opening of its new casino as discussed above. DJL’s slot revenue increased to $64.6 million in 2009 from $39.5 million in 2008, and DJL’s table game revenue increased to $6.0 million in 2009 compared to $3.2 million in 2008. DJW’s casino revenues increased slightly to $79.2 million in 2009 from $78.8 million in 2008.DJW’s slot revenue increased to $72.7 million in 2009 from $72.2 million in 2008, and DJW’s table game revenue remained substantially unchanged at $6.5 million and $6.6 million in 2009 and 2008, respectively. 31 EVD’s casino revenues decreased 5% to $100.5 million in 2009 from $105.8 million in 2008.Management believes this decrease is primarily attributed to a decline in discretionary spending as a direct result of the downturn in the oil and gas industries in southern Louisiana during 2009 as well as disruptions on the casino gaming floor as a result of EVD’s $3.7 million casino floor renovation, which began at the end of 2008 and was completed in April 2009.This renovation included, among other things, the purchase of 100 new slot machines, new slot signage and new carpeting as well as an overall redesign of the casino floor layout to provide more space for patrons. ABC’s casino revenues of $8.1 million from the date of acquisition through December 31, 2009 were comprised of slot revenue of $7.3 million and table games revenue of $0.8 million.The results reflect the impact of disruptions on the casino floor during the last two months of 2009 due to ABC’s $7.5 million casino renovation which began in mid-November 2009.The renovation included a remodel of the interior, including new carpet and remodeled restrooms, 260 new slot machines and themes, reconfiguration of the gaming floor, new slot signage, a new surveillance system and painting of the exterior of the boat. Casino expenses as a percentage of casino revenues improved in 2009 over 2008 due primarily to DJL’s move to a land based facility, which resulted in a more efficient casino floor layout and certain fixed costs on a larger casino revenue volume. Promotional allowances as a percentage of casino revenues on a same-store basis increased to 10.7% in 2009 from 9.1% in 2008, primarily due to increases in promotional allowances at EVD including (i) a $1.5 million increase in direct mail offers designed to stimulate increased business and (ii) a $0.6 million increase in the dollar amount of beverage complimentaries on the casino floor, which is due primarily to a price increase on beverages as well as an increased focus on beverage service on the casino floor.In addition, promotional allowances as a percentage of casino revenues at ABC were 14.9%, which is due to the phasing out of the promotional programs of the predecessor owners while ramping up the implementation of the Company’s promotional strategies and programs. EVD continues to see a decline in racing revenues to $16.5 million in 2009 from $18.0 million in 2008.Due to the significant amount of fixed costs associated with live racing, our margins on racing decreased from 12% in 2008 to 7% in 2009.The Company believes this decrease is consistent with an industry trend of decreased wagering on horse racing throughout the United States as well as a decline in the economic conditions in Louisiana as discussed above. Video poker revenues at EVD decreased 10% in 2009 over 2008, which we believe is primarily due to the downturn in the economy in Louisiana as discussed above as well as increased competition from truck stops offering video poker in the areas in which some of our OTBs operate.However, EVD made adjustments to control costs which allowed us to maintain video poker margins at 27% despite the revenue decline. Food and beverage revenues on a same-store basis increased 35% to $22.7 million in 2009 from $16.8 million in 2008 due primarily to a $5.1 million increase in food and beverage revenues at DJL’s new casino, which offers an expanded selection of food and beverage products to our patrons than what was available at its old facility.This increase in food and beverage revenues at DJL, as well as more efficient food and beverage facilities, helped improve our overall food and beverage margins. Food and beverage revenues at ABC were $0.7 million from the date of acquisition through December 31, 2009. Other revenues decreased $1.2 million in 2009 compared to 2008 due primarily to a decrease in convenience store revenues at DJWresulting from lower fuel prices over 2008.Consistent with this decrease in gasoline sales, DJW realized a decrease in other expenses.In addition, in 2009, DJL had other revenues of approximately $1.6 million related to the opening of its new 30-lane bowling center and event center in December 2008.DJL also incurred approximately $1.1 million of other expenses related to these amenities.In 2008, DJL recorded approximately $1.6 million in other revenue associated with the DRA’s contractual obligation under its operating agreement to pay DJL $0.33 for each $1.00 reduction in DJL’s adjusted gross receipts.The income associated with the DRA agreement terminated in December 2008 upon the opening of DJL’s new land-based casino. Selling, general and administrative expenses on a same-store basis increased $9.4 million in 2009 from 2008 due to two primary factors: - Selling, general and administrative expenses at DJL increased by $5.5 million due primarily to (i) expenses related to our agreement with the DRA which requires us to pay the DRA 4.5% of our adjusted gross receipts beginning in December 2008 and (ii) an increase in expenses associated with operating and maintaining our new, larger casino facility. - An increase of $5.0 million in corporate selling, general and administrative expenses largely resulting from a $2.4 million credit to non-cash expense in 2009 compared to a $6.6 million credit in 2008 associated with PGP incentive units previously granted to certain executive officers of the Company and a $0.9 million increase in salaries and other general corporate expenses.The credit in 2009 was reflective of an increase in the outstanding debt of the Company related to the issuance of the PGL Notes in August 2009 and the credit in 2008 was reflective of the greater overall decline in gaming industry values in 2008. Offsetting the above increases were decreases in selling, general and administrative expenses at EVD and DJW of $0.9 million and $0.2 million, respectively. Selling, general and administrative expenses at ABC were $1.5 million from the date of acquisition through December 31, 2009. 32 Depreciation expense on a same-store basis increased $3.6 million due to an increase in depreciation expense of $5.4 million at DJL related to the impact of the depreciation on the assets associated with DJL’s new land-based casino.This increase was partially offset by decreases in depreciation and amortization expenses at EVD and DJW of $0.7 million and $1.2 million, respectively, primarily related to assets that have reached their expected useful lives. Depreciation and amortization expense at ABC was $1.0 million from the date of acquisition through December 31, 2009. Pre-opening expenses of $0.8 million for 2008 relate primarily to expenses incurred by DJL with respect to start-up activities surrounding its new casino facility. Development expense in 2009 was $1.2 million and is primarily related to costs associated with the acquisition of ABC.Development expenses in 2008 was $(0.9) million.In June 2008, DJL and the Historical Society reached an amended agreement pursuant to which DJL would arrange for the sale ofits riverboat with the proceeds to be split evenly between DJL and the Historical Society while the prior agreement required DJL to donate the riverboat to the Historical Society.Based on this amended agreement, DJL reduced its outstanding obligation to the Historical Society by 50% of the expected proceeds to be received upon the sale of the Diamond Jo vessel with a corresponding credit to development expense on the Company’s statement of operations in 2008. Affiliate management fees of $5.3 million and $5.4 million in 2009 and 2008, respectively, relate primarily to management fees paid or accrued to related parties under various management services and consulting agreements at EVD and DJW. Included in loss on disposal of assets at EVD in 2009 is approximately $1.5 million of capitalized design and development costs and disposal costs related to a hotel project design that will not be utilized by the third party operator.See Note 3 of the consolidated financial statements contained elsewhere in this annual report for further information on the hotel project at EVD. Operating income margins at DJL dropped slightly to 20.7% in 2009 from 21.2% in 2008, reflecting the cost structure of the new casino.Operating income margins at DJW increased to 27.1% in 2009 from 24.5% in 2008 due to (i) a $1.2 million decrease in depreciation expense as discussed above and (ii) a continued focus by the Company to maintain optimal labor levels and control operating costs.EVD’s operating income margins declined to 19.3% from 21.8% primarily due to (i) the increased promotional expenses as discussed above and (ii) the $1.5 million loss on disposal in 2009 as discussed above.Operating income margin at ABC for the period from the acquisition date to December 31, 2009 was12.1% and was negatively impacted by items discussed above including a high level of promotional allowances as well as disruptions on the casino floor related to the remodel. Other expense, net of interest income and amounts capitalized, and including loss on early retirement of debt, increased $33.7 million in 2009 over 2008 primarily due to the Company’s debt refinancing activities discussed in Note 4 to the consolidated financial statements.In addition, interest expense of approximately $3.3 million was capitalized as part of the casino development and other construction projects during 2008 and amounts capitalized in 2009 were insignificant. Seasonality and Inflation Our operations are subject to seasonal fluctuations. Our Iowa operations are typically weaker from Novemberthrough Februaryas a result of adverse weather conditions, and are typically stronger from Marchthrough October. Our Louisiana horse racing operations are also subject to seasonal fluctuations. Our horse racing operations are usually stronger during live racing season, which generally runs from Aprilthrough November. In general, our payroll and general and administrative expenses are affected by inflation. Although inflation has not had a material effect on our business to date, we could experience more significant effects of inflation in future periods. 33 Liquidity and Capital Resources Cash Flow Activities 2010 compared to 2009 Our cash balance decreased $14.9 million to $19.6 million at December 31, 2010, from $34.5 million at December31, 2009. Cash flows from operating activities were $37.4 million in 2010, a decrease of $12.4million when compared to $49.8 million in 2009.This decrease is primarily attributed to the refinancing of our outstanding indebtedness in August 2009 and the timing of interest payments under the new senior notes.As a result, the Company paid cash interest of $55.4 million during 2010 compared to $33.7 million 2009.This decrease was partially offset by an increase in operating cash flows from ABC as a result of the acquisition in October 2009. Cash flows used in investing activities during 2010 were $43.1 million consisting primarily of (i) a $25.0 million privilege fee paid to the State of Kansas in 2010 related to PGP’s negotiation of the Kansas Management Contract (see Note 1 to the consolidated financial statements for more information on the payment of the privilege fee), (ii)payments of $3.9 million related to the remodel at ABC and $4.4 million related to the completion of the event center and new OTB at EVD and (iii)outflows of $7.0 million primarily related to the acquisition of slot machines and slot machine conversions and general maintenance capital expenditures.General maintenance capital expenditures are capital expenditures that relate to the replacement of or major renewals and improvements to our existing fixed assets.Major renewals and improvements are capitalized, while maintenance and repairs are expensed as incurred.Examples of general maintenance capital expenditures in 2010, excluding slot machines and slot machine conversions, include improvements to our existing owned and leased buildings, surveillance upgrades and improvements and the replacement of servers and other computer equipment.In addition, in accordance with a loan agreement entered into in November 2009 with the developer of the hotel at EVD, EVD loaned the developer $2.3 million during the third quarter of 2010, the proceeds of which were used toward the development of the hotel.The developer of the hotel is an affiliate of EVD.Amounts advanced under the loan bear interest at a rate of 14.5% and shall be paid quarterly in arrears.Principal payments on the loan are due quarterly beginning November 15, 2010 based on a twenty year amortization schedule. All outstanding principal and interest is due on November 15, 2014. Cash flows used in financing activities during 2010 of $9.2 million reflectsprincipal payments on debt of $2.2 million, member distributions of $11.4 million and payments of deferred financing costs of $0.8 million offset by net proceeds under the PGL Credit Facility of $3.5 million and proceeds of $1.7 million from repayment of a loan due from PGP. As of December 31, 2010, the Company had $3.5 million in outstanding advances under the PGL Credit Facility. In addition, as of December 31, 2010, the Company had outstanding letters of credit under the PGL Credit Facility of approximately $1.7 million resulting in available borrowings thereunder of $53.3 million. Available borrowings under the PGL Credit Facility were reduced by $8.5 million subsequent to year end (see Financing Activities – PGL Credit Facility below for more information on the changes to the PGL Credit Facility). 2009 compared to 2008 Our cash balance decreased $4.2 million to $34.5 million at December 31, 2009, from $38.7 million at December31, 2008. Cash flows from operating activities were $49.8 million in 2009, an increase of $9.4million when compared to $40.4 million in 2008.This increase is primarily attributed to (i) the timing of interest payments as a result of the Company’s refinancing in August 2009, (ii) improved cash flow from operations at DJL as a result of the opening of its new land-based casino in December 2008 and (iii) the acquisition of ABC in October 2009 and is partially offset by reduced cash flows at EVD and costs associated with the acquisition of ABC. Cash flows used in investing activities during 2009were $134.9 million, consisting primarily of (i)cash paid for the purchase of ABC, net of cash acquired, of $103.1 million, (ii) payments of $13.8 million for construction and other development costs associated with the DJL casino development project, (iii)cash outflows of $5.3 million related to construction projects at EVD, including the remodeling of the casino floor and the new event center, (iv) cash outflows of $3.5 million related to the remodel project at ABC, (v) cash outflows of $7.3 million primarily related to the acquisition of slot machines and slot machine conversions and general maintenance capital expenditures throughout our properties, (vi) business acquisition and licensing costs of $1.5 million primarily related to DJW’s license agreement with the State of Iowa requiring a $1.0 million payment in May 2009 and (vii) cash outflows of $0.7 million related to EVD’s investment in an unrelated third party venture whose primary purpose is to design, develop and operate a hotel adjacent to EVD’s casino.To partially offset the cash flows used were proceeds from the sale of property and equipment of $0.7 million received at DJL from the sale of the Diamond Jo vessel and other obsolete assets which were not utilized at its new land-based casino. 34 Cash flows from financing activities during 2009 of $80.9 million reflectsthe proceeds from the offering of the PGL Notes in August 2009 of $531.5 million offset by (i) payments on debt, including principal and call premiums related to the redemption ofthe 8 3/4% senior notes due 2012 (“Old Peninsula Notes”), the 11% senior secured notes due 2012 (“DJW Notes”) and the 13% senior notes due 2010 (“EVD Notes”) of $394.4 million, (ii) net payments of borrowings under the PGL Credit Facility and DJW’s senior credit facility of $30.5 million, (iii) payment of deferred financing costs related to the issuance of the PGL Notes and the PGL Credit Facility of $16.7 million, (iv)member distributions of $7.3 million and (v) cash outflows related to a $1.7 million loan to PGP. Financing Activities PGL Notes On August 6, 2009, the Company and PGC, as co-issuers (together, the “Issuers”), issued the PGL Secured Notes in an aggregate principal amount of $240.0 million and PGL Unsecured Notes in an aggregate principal amount of $305.0 million.The PGL Secured Notes and PGL Unsecured Notes were issued at a discount of $5.5 million and $7.9 million, respectively.Interest on the PGL Notes is due each August 15 and February 15, commencingFebruary 15, 2010. The Company used the net proceeds from the issuance of the PGL Notes and cash on hand: (i) to redeem on September 5, 2009 all of the outstanding Old Peninsula Notes in an approximate amount (including call premium and accrued interest through but not including the redemption date) of $271.3 million; (ii) to redeem on August 7, 2009, all of the outstanding DJW Notes in an approximate amount (including call premium and accrued interestthrough but not including the redemption date) of $117.8 million; (iii) to redeem on September 5, 2009, all of the outstanding EVD Notes in an approximate amount (including accrued interest and contingent interestthrough but not including the redemption date) of $7.4 million; (iv) to pay down outstanding advances under the Company’s senior secured credit facility of approximately $25.6 million; (v) to pay related fees and expenses in connection with the foregoing transactions of approximately $16.0 million; and (vi) to fund $96.2 million of the remaining purchase price to acquire ABC. As a result of the redemption of the Old Peninsula Notes, the DJW Notes and the EVD Notes, the Company incurred a loss of $22.5 million in the third quarter of 2009 consisting of the write-off of deferred financing costs of $7.7 million, the payment of call premiums of $11.5 million, net interest costs of $2.1 million incurred during the irrevocable redemption period and the write-off of bond discount of $2.0 million offset by the reduction in the liability related to DJW’s derivative associated with the DJW Notes of $0.8 million. On January 27, 2011, the Company commenced a consent solicitation seeking to amend the indenture governing the PGL Secured Notes to allow for the issuance of additional secured notes under that indenture. On February 2, 2011, the Company consummated the consent solicitation and adopted the amendments to the indenture governing the PGL Secured Notes. On February 1, 2011, the Company issued an additional $50.0 million in aggregate principal amount of PGL Unsecured Notes at an issue price of 108%, plus accrued interest from August 15, 2010. On February 9, 2011, the Company issued an additional $80.0 million in aggregate principal amount of PGL Secured Notes at an issue price of 105%, plus accrued interest from August 15, 2010. The PGL Secured Notes and the PGL Unsecured Notes are guaranteed on a senior secured basis and senior unsecured basis, respectively, by DJL, EVD, DJW, ABC and KSC (collectively, the “Subsidiary Guarantors”). The PGL Secured Notes and the related guarantees are secured by a security interest in the Company’s and theSubsidiary Guarantors’ respective existing and future assets(other than certain excluded assets) and by a limited recourse pledge of 100% of the equity interests of PGL by PGP.The security interest on the collateral that secures the PGL Secured Notes and the related guarantees are subject to the prior liens of the PGL Credit Facility. The PGL UnsecuredNotes are effectively subordinated to the PGL Credit Facility, the PGL Secured Notes and other secured indebtedness of the Company and the Subsidiary Guarantors to the extent of the collateral securing such indebtedness. The guarantees of the Subsidiary Guarantors are full and unconditional and joint and several. The indentures governing the PGL Notes limits the Company’s and the Subsidiary Guarantors’ ability to, among other things, incur more debt, pay dividends or make other distributions to PGP, redeem stock, make certain investments, create liens, enter into transactions with affiliates, merge or consolidate, and transfer or sell assets. The PGL Notes and the PGL Credit Facility do not limit the Company’s ability to transfer assets between the Company and the Subsidiary Guarantors. Under the indentures governing the PGL Notes, the Company is allowed, subject to certain conditions and limitations set forth therein, to make payments and distributions to PGP, including in respect of (i)certain consulting and financial advisory services, (ii)board fees and actual out-of-pocket expenses incurred by members of the Board of Managers, and (iii)tax, accounting, licensure, legal and administrative costs and expenses of PGP. In addition, the Company may pay dividends or make other distributions to PGP, in addition to the distributions above, if the combined interest coverage ratio of the Company and the Subsidiary Guarantors is not less than 2.0 to 1.0 for the immediately preceding four full fiscal quarters and subject to certain aggregate net income and cash proceeds received from the sale of equity interest limits.Substantially all of the Company’s net assets were restricted from distribution to PGP under the PGL Notes and the PGL Credit Facility, subject tothe aboveexceptions and including amounts allowed for certain investments and other restricted payments. 35 PGL Credit Facility The PGL Credit Facility consists of a revolving credit facility which permits the Borrowers to request advances and letters of credit up to the lesser of the maximum revolver amount of $50.0 million, after giving effect to the Second Amendment described below, (less amounts outstanding under letters of credit) and a specified borrowing base (the “Borrowing Base”). The Borrowing Base is the lesser of the consolidated EBITDA (as defined in the PGL Credit Facility) of the Borrowers for the 12 months immediately preceding the current month end multiplied by 150% and the consolidated EBITDA of the Borrowers for the most recent quarterly period, computed on an annualized basis, multiplied by 150%. The borrowings under the PGL Credit Facility bear interest at a rate equal to the Wells Fargo prime rate plus a margin of 2.5% with a floor of 6%. On January 31, 2011, the Borrowers under the PGL Credit Facility and Wells Fargo executed a Consent agreement that permitted KSC to join the PGL Credit Facility as a Borrower. On February 2, 2011, the Borrowers under the PGL Credit Facility and Wells Fargo executed the Second Amendment to Amended and Restated Loan and Security Agreement (the “Second Amendment”) which, among other things, (i) permits the issuance of up to $80.0 million in aggregate principal amount of additional PGL Secured Notes, (ii) provides for a reduction in the maximum revolver amount under the facility from $58.5 million to $50.0 million, (iii) extends the maturity date of the facility from January 15, 2014 to January 15, 2015 and (iv) permits certain capital expenditures in connection with the development of the Kansas Star. The Borrowers are jointly and severally liable under the PGL Credit Facility and such borrowings are collateralized by substantially all of the assets of the Borrowers. The PGL Credit Facility contains a number of restrictive covenants, including covenants that limit the Borrowers’ ability to, among other things: (1) incur more debt; (2) create liens; (3) enter into any merger, consolidation, reorganization, or recapitalization, or reclassify its capital stock; (4) dispose of certain assets; (5) guarantee the debt of others; (6) pay dividends or make other distributions to PGP; (7) make investments; and (8) enter into transactions with affiliates. The PGL Credit Facility also contains financial covenants, including minimum consolidated EBITDA requirements and limitations on capital expenditures. Term Loan On May 1, 2008, PGL, DJL and EVD (collectively, the “FF&E Borrowers”) entered into a Loan and Security Agreement (“Term Loan”) with American Trust & Savings Bank.Proceeds from the Term Loan of $8.0 millionwere used to finance the purchase of certain furniture, fixtures and equipment related to DJL’s casino development in 2008. Commencing on January 1, 2009 and continuing through December 1, 2013, the FF&E Borrowersare required topay principal plus accrued interestin equal monthly installments. Interest on the Term Loan accrues at a rate of 6.5% per annum.As of December 31, 2010, DJL had outstanding advances of $5.2 million under the Term Loan. Compliance As of December 31, 2010, the Company was in compliance with the terms of the agreements governing its outstanding indebtedness. Based on our current level of operations, and anticipated revenue growth, we expect to continue to be in compliance with the terms of the agreements governing our outstanding indebtedness during the next 12 months. Liquidity In addition to our cash on hand, we currently have the following sources of funds for our business: (i)cash flows from operations, and (ii) available borrowings under the PGL Credit Facility. The available borrowing amount at December 31, 2010 after giving effect to the Second Amendment and after reductions for letters of credit outstanding under the PGL Credit Facility was $44.8 million. Capital expenditures for the Company, excluding capital expenditures related to the development of the Kansas Star as discussed below, for the next 12 months are expected to be approximately $9.0 million. The Company’s debt maturities for the next 12 months are expected to be approximately $1.6 million. The Company’s member distributions to PGP for the next 12 months are expected to be approximately $5.0 million. We plan to finance the foregoing expected cash requirements with: (i) a portion of the available cash on hand (excluding amounts needed for normal operations); (ii) cash generated from operations; and (iii) if necessary, available borrowings under the PGL Credit Facility. 36 Kansas Star Development As described in Part I, Item 1 Business, the Kansas Star development represents a significant new material commitment for capital expenditures that will be partially financed utilizing cash from operations, and may impact future liquidity. The first phase budget for the Kansas Star is $230 million. As of December 31, 2010, the Company has paid the $25.0 million privilege. The Company plans to finance the remaining costs of thefirst phase of the project with (i) net proceeds from an $80.0 million tack on offering to the PGL Secured Notes consummated on February 9, 2011, (ii) net proceeds from a $50.0 million tack on offering to the PGL Unsecured Notes consummated on February 1, 2011, (iii) anticipated slot vendor and equipment financing of $42 million (which financing is allowed under our existing borrowing agreements) and (iv) cash flow from operations. There can be no assurances that this project will be completed in the estimated time frames or at the estimated costs. Further, the Company has executed a term sheet and expects to enter into an agreement with a third party hotel developer/operator to separately build, finance, and operate the $20.0 million hotel, although no assurances can be given that the Company will obtain the slot vendor and equipment financing or enter into a separate hotel agreement. The second phase of the Kansas Star project is budgeted at $65.0 million and is expected to be funded from cash flows from operations and, if necessary, availability under the PGL Credit Facility. Based on our cash on hand, expected cash flows from operations and our available sources of financing, we believe we will have adequate liquidity to (i) satisfy our current operating needs at each of our gaming properties, (ii) pay all development costs associated with the Kansas Star development as they become due and (iii) to service our outstanding indebtedness for the next 12 months. Our level of indebtedness will have several important effects on our future operations including, but not limited to, the following: (i)a significant portion of our cash flow from operations will be required to pay interest on our indebtedness and the indebtedness of our subsidiaries; (ii)the financial covenants contained in the agreements governing such indebtedness will require us to meet certain financial tests and may limit our respective abilities to borrow additional funds or to transfer funds to PGP or dispose of assets; (iii)our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions or general corporate purposes may be impaired; and (iv)our ability to adapt to changes in the gaming or horse racing industries which affect the markets in which we operate could be limited. Contractual Obligations and Commitments and Contingent Liabilities Our future contractual obligations and commitments at December31, 2010 were as follows (inthousands of dollars): PaymentsduebyPeriod ContractualObligations Total LessThan 1Year 2–3Years 4–5Years Thereafter Long-Term Debt (1) $ Interest on Long-Term Debt (1) Operating Leases Purchase Commitments (2) Other Long-Term Liabilities - Total Contractual Obligations $ (1)The Company closed on a $50.0 million tack on offering to the PGL Unsecured Notes and an $80.0 million tack on offering to the PGL Secured Notes on February 1, 2011 and February 9, 2011, respectively. This table has not been updated to reflect the contractual obligations associated with these financings. (2)Includes approximately $49.3 million related to DJL’sfuture obligations under a minimum assessment agreement with the City over a period of 27 years and approximately $3.3 million related to DJL’s obligation for capital expenditures under a development agreement with the City over 40 years.Excludes the Company’s commitment under the Kansas Management Contract approved on January 14, 2011. 37 The following shows our contingent obligations at December31, 2010, based on expiration dates (in millions): LessThan 1Year 1–3Years 4–5Years Thereafter Standby letters of credit $ $
